UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Table of Contents Table of Contents 1 - Press Release 3 Highlights 4 Main Infotmation 6 Ratings 8 Net Income vs. Adjusted Net Income 8 Summarized Analysis of Adjusted Income 9 Economic Scenario 22 Main Economic Indicators 23 Guidance 24 Statement of Income vs. Managerial Income vs. Adjusted Income 25 2 - Economic and Financial Analysis 29 Balance Sheet 30 Adjusted Statement of Income – Consolidated 31 Financial Margin – Interest and Non-Interest 31 – Financial Margin - Interest 32 • Loan Financial Margin - Interest 34 • Funding Financial Margin - Interest 50 • Securities/Other Financial Margin - Interest 55 • Insurance Financial Margin - Interest 55 – Financial Margin – Non-Interest 56 Insurance, Private Pension Plans and Savings Bonds 57 – Bradesco Vida e Previdência 64 – Bradesco Saúde – Consolidated 66 – Bradesco Capitalização 67 – Bradesco Auto/RE 69 Fee and Commission Income 71 Administrative and Personnel Expenses 77 – Coverage Ratio 80 Tax Expenses 80 Equity in the Earnings (Losses) of Unconsolidated Companies 81 Operating Result 81 Non-Operating Result 82 3 - Return to Shareholders 83 Sustainability 84 Investor Relations Area – RI 85 Corporate Governance 86 Bradesco Shares 86 Main Indicators 88 Weighting in Main Stock Market Indexes 89 Dividends / Interest on Shareholders’ Equity – JCP 89 4 - Additional Information 91 Products and Services Market Share 92 Compulsory/Liabilities 93 Investments in Infrastructure, Information Technology and e Telecommunications 94 Risk Management 95 Capital Adequacy Ratio (Basel II) 95 5 - Independent Auditors’ Report 97 Limited assurance report from independent auditors on the supplementary accounting information 98 6 - Financial Statements, Independent Auditor’s Report, Summary of the Audit Committee’s Report and Report of the Fiscal Council Consolidated Financial Statements 102 Bradesco 1 Forward-Looking Statements This Report on Economic and Financial Analysis contains forward-looking statements relating to our business. Such statements are based on management’s current expectations, estimates and projections about future events and financial trends, which could affect our business. Words such as: “believes,” “anticipates,” “plans,” “expects,” “intends,” “aims,” “evaluates,” “predicts,” “foresees,” “projects,” “guidelines,” “should” and similar expressions are intended to identify forward-looking statements. These statements, however, do not guarantee future performance and involve risks and uncertainties, which could be beyond our control. Furthermore, certain forward-looking statements are based on assumptions that, depending on future events, may prove to be inaccurate. Therefore, actual results may differ materially from the plans, objectives, expectations, projections and intentions expressed or implied in such statements. Factors which could modify actual results include, among others, changes in regional, national and international commercial and economic conditions; inflation rates; increase in customer delinquency on the account of borrowers in loan operations, with the consequent increase in the allowance for loan losses; loss of funding capacity; loss of clients or revenues; our capacity to sustain and improve performance; changes in interest rates which could, among other events, adversely affect our margins; competition in the banking sector, financial services, credit card services, insurance, asset management and other related sectors; government regulations and fiscal matters; disputes or adverse legal proceedings or rulings; as well as credit risks and other loan and investment activity risks. Accordingly, the reader should not rely excessively on these forward-looking statements. These statements are valid only as of the date they were prepared. Except as required under applicable legislation, we assume no obligation whatsoever to update these statements, whether as a result of new information, future events or for any other reason. Few numbers of this Report were submitted to rounding adjustments. Therefore, amounts indicated as total in certain charts may not correspond to the arithmetic sum of figures preceding them. 2 Report on Economic and Financial Analysis – June 2011 Press Release Highlights The main figures obtained by Bradesco in the first half of 2011 are presented below: 1. Adjusted Net Income in the first half of 2011 was R$5.563 billion (an increase of 20.9% compared to R$4.602 billion in the same period of 2010), corresponding to earnings per share of R$2.82 in the last 12 months and Return on Average Shareholders’ Equity of 23.2%. 2. Adjusted Net Income was composed of R$4.002 billion arising from financial activities, which represented 71.9% of the total, and R$1.561 billion from insurance, private pension plans and savings bond operations, which accounted for 28.1% of the total. 3. On June 30, 2011, Bradesco’s market capitalization stood at R$111.770 billion , while the value of preferred shares rose by 28.3% in the last 12 months, against a 2.4% appreciation of the Ibovespa index. 4. Total Assets stood at R$689.307 billion in June 2011, an increase of 23.5% from the balance in the same period in 2010. Return on Average Assets was 1.7%. 5. The Expanded Loan Portfolio stood at R$319.802 billion in June 2011, up 23.1% from the same period in 2010. Operations with individuals totaled R$102.915 billion (up 14.6%), while operations with companies totaled R$216.887 billion (up 27.6%). 6. Total Assets under Management stood at R$933.960 billion, an increase of 21.6% from June 2010. 7. Shareholders’ Equity stood at R$52.843 billion in June 2011, up by 19.3% on the balance of June 2010. The Capital Adequacy Ratio stood at 14.7% in June 2011, 12.9% of which under Tier I Capital. 8. In the first half of 2011, Interest on Shareholders’ Equity and Dividends were paid and provisioned to shareholders in the amount of R$1,876 million, of which R$940 million as monthly and interim dividends paid and R$936 million provisioned . 9. The Financial Margin reached R$18.833 billion, up 19.7% in comparison with the first half of 2010. 10. The Delinquency Ratio over 90 days stood at 3.7%, down 0.3 p.p. from June 2010. 11. The Efficiency Ratio stood at 42.7% (42.0% in June 2010) and in the concept of “adjusted-to-risk” ratio stood at 52.2% in June 2011 (54.6% in June 2010). 12. Insurance Written Premiums, Pension Plan Contributions and Savings Bond Income totaled R$17.511 billion in the first half of 2011, up by 22.0% over the same period in 2010. Technical provisions stood at R$93.938 billion, equal to 30.2% of the Brazilian insurance market (reference date: May/11). 13. Investments in infrastructure, information technology and telecommunications amounted to R$1.740 billion in the first half of 2011, for growth of 1.9% when compared to the same period in the previous year. 14. Taxes and contributions, including social security, paid or provisioned, amounted to R$11.028 billion, of which R$3.992 billion referring to taxes withheld and collected from third parties and R$7.036 billion based on the activities of Bradesco Organization, equivalent to 126.5% of Adjusted Net Income . 15. Banco Bradesco has an extensive customer service network in Brazil, comprising 6,648 service points (3,676 branches, 1,313 PABs -Banking Service Branches and 1,659 PAAs Advanced Service Branches). Customers can also use 1,587 PAEs (ATMs in companies), 29,263 Bradesco Expresso service points, 6,227 Postal Bank branches, 32,714 own ATMs in the Bradesco Dia&Noite network and 12,389 ATMs shared with other banks . (1) According to non-recurring events described on page 08 of this Report on Economic and Financial Analysis; (2) Excludes mark-to-market effect of available-for-sale securities recorded under Shareholders’ Equity; (3) R$121.167 billion considering the closing price of preferred shares (most traded share); (4) Includes reinvestment of dividends/interest on shareholders’ equity; (5) Includes sureties and guarantees, letters of credit, advances of credit card receivable, co-obligation in loan assignment (receivables-backed investment funds and mortgage-backed receivables), co-obligation in rural loan assignment, and operations with Credit Risk – Commercial Portfolio, which includes debentures and promissory notes; (6) Accumulated over 12 months; and (7) Banco24Horas ATMs + ATM terminals shared among Bradesco, Banco do Brasil and Banco Santander. 4 Report on Economic and Financial Analysis – June 2011 Press Release Highlights 16. Employee payroll, plus charges and benefits, totaled R$4.233 billion. Social benefits provided to the 98,317 employees of the Bradesco Organization and their dependents amounted to R$1.006 billion, while investments in training and development programs totaled R$58.048 million. 17. On May 20, 2011, Bradesco acquired the shareholding control of Banco do Estado do Rio de Janeiro S.A. (BERJ). The operation guarantees Bradesco the right to provide services to the state of Rio de Janeiro relating to the payment of 440 thousand state servants, as well as the payment to suppliers and of state taxes, among other services. 18. On June 20, 2011, Moody´s Investors Service upgraded Bradesco’s foreign currency ratings: the long-term deposit rating went from ‘Baa3’ to ‘Baa2’ and the short-term deposit rating from ‘Prime-3’ to ‘Prime-2’. The long-term senior debt rating was also upgraded from ‘Baa2’ to ‘Baa1’. 19. Main Awards and Acknowledgments in the second quarter of 2011: · Brazil’s major private group in the world’s leading companies ranking (Forbes magazine); · The best Publicly-Held Company in 2010 elected by the Association of Analysts and Capital Market Professionals (Apimec); · Brazil’s most solid bank and the world’s 8 th strongest bank (Bloomberg News); · The best institutional investment fund manager (Investidor Institucional magazine); · 1 st place among the “10 Major Groups in Revenue” ranking, in the category “Financial Institution” of the 2011 edition of Exame magazine’s Melhores e Maiores(The Best and the Major Companies); · Bradesco and Bradesco Asset Management (BRAM) ranked 1 st and 2 nd , respectively, in the AE Projeções ranking, in the category “Basic Top 10” (AE/Broadcast); · Best Company in Customer Service in 2010 (Exame magazine with the Ibero-Brazilian Institute of Customer Relations (IBRC)); and · The best company, among financial institutions, to start a career in (Você S/A magazine in partnership with Fundação Instituto de Administração (FIA) and Cia. de Talentos). 20. With regards to sustainability, Bradesco divides its actions into three pillars: (i) Sustainable Finances, with a focus on banking inclusion, social and environmental variables for loan approvals and the offering of social and environmental products; (ii) Responsible Management, focused on valuing professionals, improving the workplace and adopting eco-efficient practices; and (iii) Social and Environmental Investments, focused on education, the environment, culture and sports. The highlight in this area is Fundação Bradesco, which has been developing an extensive social and educational program that operates 40 schools throughout Brazil. In 2011, a forecasted budget of R$307.994 million will help serve more than 526 thousand people, 111 thousand of which through its own schools, in Basic Education, from Kindergarten to High School and Vocational Training - High School Level; Education for Youth and Adults; and Preliminary and Continued Education. In the Virtual School (Fundação Bradesco’s e-learning portal), at the CIDs (Digital Inclusion Centers) and through other programs, like Educa+Ação , over 415 thousand people will be served. The more than 50 thousand Basic Education students receive uniforms, school supplies, meals and medical and dental assistance free of charge. For 54 years, Fundação Bradesco has provided more than 2 million students with quality formal education free of charge, who, together with participants in in-class and distance courses, bring the number of participants to over 4 million people. Bradesco 5 Press Release Main Information 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 3Q09 Variation % 2Q11 x 1Q11 2Q11 x 2Q10 Statement of Income for the Period - R$ million Book Net Income 2,785 2,702 2,987 2,527 2,405 2,103 2,181 1,811 3.1 15.8 Adjusted Net Income 2,825 2,738 2,684 2,518 2,455 2,147 1,839 1,795 3.2 15.1 Total Financial Margin 9,471 9,362 9,018 8,302 8,047 7,689 7,492 7,587 1.2 17.7 Gross Loan Financial Margin 6,548 6,180 6,143 5,833 5,757 5,630 5,373 5,150 6.0 13.7 Net Loan Financial Margin 4,111 3,820 3,848 3,774 3,596 3,442 2,678 2,242 7.6 14.3 Expenses with Allowance for Loan Losses (2,437) (2,360) (2,295) (2,059) (2,161) (2,188) (2,695) (2,908) 3.3 12.8 Fee and Commission Income 3,751 3,510 3,568 3,427 3,253 3,124 3,125 2,857 6.9 15.3 Administrative and Personnel Expenses (5,784) (5,576) (5,790) (5,301) (4,976) (4,767) (4,827) (4,485) 3.7 16.2 Premiums from Insurance, Private Pension Plan Contributions and Income from Savings Bonds 9,661 7,850 9,022 7,697 7,163 7,196 8,040 6,685 23.1 34.9 Balance Sheet - R$ million Total Assets 689,307 675,387 637,485 611,903 558,100 532,626 506,223 485,686 2.1 23.5 Securities 231,425 217,482 213,518 196,081 156,755 157,309 146,619 147,724 6.4 47.6 Loan Operations 319,802 306,120 295,197 272,485 259,722 249,828 238,830 227,777 4.5 23.1 - Individuals 102,915 100,200 98,243 93,038 89,780 86,146 82,210 75,663 2.7 14.6 - Corporate 216,887 205,920 196,954 179,447 169,942 163,683 156,620 152,113 5.3 27.6 Allowance for Loan Losses (ALL) (17,365) (16,740) (16,290) (16,019) (15,782) (15,836) (16,313) (14,953) 3.7 10.0 Total Deposits 213,561 203,822 193,201 186,194 178,453 170,722 171,073 167,987 4.8 19.7 Technical Provisions 93,938 89,980 87,177 82,363 79,308 77,685 75,572 71,400 4.4 18.4 Shareholders' Equity 52,843 51,297 48,043 46,114 44,295 43,087 41,754 38,877 3.0 19.3 Assets Under Management 933,960 919,007 872,514 838,455 767,962 739,894 702,065 674,788 1.6 21.6 Performance Indicators (%) on Adjusted Net Income (except when stated otherwise) Adjusted Net Income per Share - R$ 2.82 2.72 2.61 2.38 2.19 2.07 2.02 2.04 3.7 28.8 Book Value per Share (Common and Preferred) - R$ 13.82 13.42 12.77 12.26 11.77 11.45 11.10 10.49 3.0 17.5 Annualized Return on Average Shareholders' Equity (3) (4) 23.2 24.2 22.2 22.5 22.8 22.2 20.3 21.5 (1.0) p.p 0.4 p.p Annualized Return on Average Assets 1.7 1.7 1.7 1.7 1.7 1.7 1.6 1.6 - - Average Rate - (Adjusted Financial Margin / Total Average Assets - Purchase and Sale Commitments - Permanent Assets) Annualized 7.8 8.2 8.3 7.9 8.2 8.1 8.1 8.3 (0.4) p.p (0.4) p.p Fixed Assets Ratio - Total Consolidated 17.3 17.4 18.1 16.7 20.9 19.8 18.6 15.4 (0.1) p.p (3.6) p.p Combined Ratio - Insurance 85.8 86.1 85.1 85.3 84.7 85.2 85.3 88.9 (0.3) p.p 1.1 p.p Efficiency Ratio (ER) 42.7 42.7 42.7 42.5 42.0 41.2 40.5 40.9 - 0.7 p.p Coverage Ratio (Fee and Commission Income/Administrative and Personnel Expenses) 63.5 63.6 64.2 65.1 64.9 66.0 66.5 66.4 (0.1) p.p (1.4) p.p Market Capitalization - R$ million 111,770 117,027 109,759 114,510 87,887 100,885 103,192 98,751 (4.5) 27.2 Loan Portfolio Quality % ALL / Loan Portfolio 6.9 7.0 7.1 7.4 7.6 8.0 8.5 8.3 (0.1) p.p (0.7) p.p Non-Performing Loans (>60 days (8) / Loan Portfolio) 4.5 4.4 4.3 4.6 4.9 5.3 5.7 5.9 0.1 p.p (0.4) p.p Delinquency Ratio (> 90 days / Loan Portfolio) 3.7 3.6 3.6 3.8 4.0 4.4 4.9 5.0 0.1 p.p (0.3) p.p Coverage Ratio (> 90 days ) 189.3 193.6 197.6 191.8 188.5 180.8 174.6 166.5 (4.3) p.p 0.8 p.p Coverage Ratio (> 60 days ) 154.0 159.1 163.3 162.0 155.8 151.3 148.6 139.4 (5.1) p.p (1.8) p.p Operating Limits % Capital Adequacy Ratio - Total Consolidated 14.7 15.0 14.7 15.7 15.9 16.8 17.8 17.7 (0.3) p.p (1.2) p.p - Tier I 12.9 13.4 13.1 13.5 13.9 14.3 14.8 14.3 (0.5) p.p (1.0) p.p - Tier II 1.8 1.7 1.7 2.3 2.1 2.6 3.1 3.5 0.1 p.p (0.3) p.p - Deductions - (0.1) (0.1) (0.1) (0.1) (0.1) (0.1) (0.1) - - 6 Report on Economic and Financial Analysis – June 2011 Press Release Main Information Jun11 Mar11 Dec10 Sept10 Jun10 Mar10 Dec09 Sept09 Variation % Jun11 x Mar11 Jun11 x Jun10 Structural Information - Units Service Points 59,473 57,185 54,884 52,015 49,154 46,570 44,577 42,563 4.0 21.0 - Branches 3,676 3,651 3,628 3,498 3,476 3,455 3,454 3,419 0.7 5.8 - PAAs (9) 1,659 1,660 1,660 1,643 1,592 1,451 1,371 1,338 (0.1) 4.2 - PABs (9) 1,313 1,308 1,263 1,233 1,215 1,200 1,190 1,194 0.4 8.1 - PAEs (9) 1,587 1,588 1,557 1,559 1,565 1,564 1,551 1,539 (0.1) 1.4 - Outplaced Bradesco ATM Network Terminals 3,962 3,921 3,891 4,104 3,827 3,664 3,577 3,569 1.0 3.5 - ATM Terminals in the Shared Network (10) (11) 10,856 10,326 9,765 8,113 7,358 6,912 6,486 5,980 5.1 47.5 - Banco Postal (Postal Bank) 6,227 6,218 6,203 6,194 6,177 6,110 6,067 6,038 0.1 0.8 - Bradesco Expresso (Correspondent Banks) 29,263 27,649 26,104 24,887 23,190 21,501 20,200 18,722 5.8 26.2 - Bradesco Promotora de Vendas 919 853 801 773 743 702 670 753 7.7 23.7 - Branches / Subsidiaries Abroad 11 11 12 11 11 11 11 11 - - ATMs 45,103 44,263 43,072 41,007 39,766 38,772 37,957 37,178 1.9 13.4 - Own Network 32,714 32,514 32,015 31,759 31,387 30,909 30,657 30,414 0.6 4.2 - Shared Network 12,389 11,749 11,057 9,248 8,379 7,863 7,300 6,764 5.4 47.9 Debit and Credit Card - million 150.4 147.5 145.2 140.7 137.8 135.6 132.9 88.4 2.0 9.1 Employees 98,317 96,749 95,248 92,003 89,204 88,080 87,674 85,027 1.6 10.2 Outsourced employees and Interns 10,563 10,321 9,999 9,796 8,913 9,605 9,589 9,606 2.3 18.5 Employees of Foundations 3,796 3,788 3,693 3,756 3,734 3,713 3,654 3,696 0.2 1.7 Customers - millions Checking Accounts 24.0 23.5 23.1 22.5 21.9 21.2 20.9 20.7 2.1 9.6 Saving Accounts 39.7 39.4 41.1 38.5 37.1 36.2 37.7 35.1 0.8 7.0 Insurance Group 38.0 37.0 36.2 34.6 33.9 33.8 30.8 30.3 2.7 12.1 - Policyholders 33.0 32.1 31.5 30.0 29.3 29.2 26.3 25.8 2.8 12.6 - Pension Plan Participants 2.1 2.1 2.0 2.0 2.0 2.0 2.0 2.0 - 5.0 - Savings Bond Customers 2.9 2.8 2.7 2.6 2.6 2.6 2.5 2.5 3.6 11.5 Bradesco Financiamentos 2.9 2.9 3.3 3.4 3.5 3.8 4.0 4.1 - (17.1) (1) Expanded Loan Portfolio: Includes sureties and guarantees, letters of credit, advances of credit card receivables, loan assignment (receivables-backed investment funds and mortgage-backed receivables), co-obligations in rural loan assignment and operations with Credit Risk – Commercial Portfolio were also included, covering debentures and promissory notes; (2) In the last 12 months; (3) Excludes mark-to-market effect of available-for-sale securities recorded under Shareholders’ Equity; (4) Adjusted net income in the period; (5) Excluding additional provisions; (6) Number of shares (less treasury shares) multiplied by the closing price of the common and preferred shares on the period’s last trading day; (7) Concept defined by Bacen; (8) Credits overdue; (9) PAB: Branch located on the premises of a company and with Bradesco employees; PAE: ATM located on the premises of a company; PAA: service point located in a municipality without a Bank branch; (10) Including overlapping ATMs within the Bank’s own and shared network: in June 2011 – 2,045; March 2011 – 2,024; December 2010 – 1,999, September 2010 – 1,670, June 2010 - 1,547, March 2010 – 1,490, December 2009 – 1,455 and September 2009 – 1,452; (11) Shared ATM network: Banco24Horas ATMs + ATM terminals shared among Bradesco, Banco do Brasil and Banco Santander, since November 2010; (12) Includes pre-paid, Private Label, Banco Ibi as of December 2009 and Ibi México as of December 2010; (13) It started including Ibi Promotora employees as of December 2009; (14) Fundação Bradesco, Digestive System and Nutritional Disorder Foundation (Fimaden) and Bradesco Sports and Recreation Center (ADC Bradesco); and (15) Number of accounts. Bradesco 7 Press Release Ratings Main Ratings Fitch Ratings International Scale Domestic Scale Individual Support Domestic Currency Foreign Currency Domestic B/C 3 Long-Term Short-Term Long-Term Short-Term Long-Term Short-Term A - F1 BBB + F2 AAA (bra) F1 + (bra) * Moody´s Investors Service R&I Inc. Financial Strength International Scale Domestic Scale International Scale B - Foreign Currency Debt Domestic Currency Deposit Foreign Currency Deposit Domestic Currency Issuer Rating Long-Term Long-Term Short-Term Long-Term Short-Term Long-Term Short-Term BBB - Baa1 A1 P - 1 Baa2 P-2 Aaa.br BR - 1 * Standard & Poor's Austin Rating International Scale - Counterparty Rating Domestic Scale Corporate Governance Domestic Scale Foreign Currency Domestic Currency Counterparty Rating Long-Term Short-Term Long-Term Short-Term Long-Term Short-Term Long-Term Short-Term AA AAA A -1 BBB A - 3 BBB A - 3 brAAA brA - 1 (1) On July 20, 2011, Fitch Ratings introduced to the market the Viability rating for financial institutions around the globe, which reflects the same primary risks evaluated in the former Individual Rating. Fitch emphasizes that this is not a fundamental change in its approach to bank ratings or a change in opinion on the creditworthiness of the entities covered. For Bradesco, the Individual Rating ‘B/C’ was changed to Viability Rating ‘a-’. To facilitate the transition, Fitch Ratings will maintain both ratings up to December 31, 2011. Net Income vs. Adjusted Net Income The main non-recurring events that impacted book net income in the periods below are presented in the following comparative chart: R$ million 1H11 1H10 2Q11 1Q11 Book Net Income 5,487 4,508 2,785 2,702 Non-Recurring Events 76 94 40 36 - Records of Tax Credits - (242) - - - Provision for Tax Contingencies - 397 - - - Provision for Civil Contingencies - Economic Plans 123 111 69 54 - Tax Effects (47) (172) (29) (18) Adjusted Net Income 5,563 4,602 2,825 2,738 ROAE % 22.9 22.3 23.3 23.8 ROAE (ADJUSTED) % 23.2 22.8 23.6 24.2 (1) Annualized 8 Report on Economic and Financial Analysis – June 2011 Press Release Summarized Analysis of Adjusted Income To provide better understanding, comparison and analysis of Bradesco’s results, we use the Adjusted Statement of Income for the analyses and comments contained in this Report on Economic and Financial Analysis, which is obtained from adjustments made to the Book Statement of Income, detailed at the end of this Press Release, which includes adjustments to non-recurring events shown in the previous page. Note that the Adjusted Statement of Income is the basis adopted for the analyses and comments made in chapters 1 and 2 of this report. R$ million Adjusted Statement of Income 1H11 1H10 Variation 2Q11 1Q11 Variation 1H11 x 1H10 2Q11 x 1Q11 Amount % Amount % Financial Margin 18,833 15,736 3,097 19.7 9,471 9,362 109 1.2 - Interest 18,016 15,069 2,947 19.6 9,167 8,849 318 3.6 - Non-Interest 817 667 150 22.5 304 513 (209) (40.7) ALL (4,797) (4,349) (448) 10.3 (2,437) (2,360) (77) 3.3 Gross Income from Financial Intermediation 14,036 11,387 2,649 23.3 7,034 7,002 32 0.5 Income from Insurance, Private Pension Plan and Savings Bond Operations 1,573 1,369 204 14.9 788 785 3 0.4 Fee and Commission Income 7,261 6,377 884 13.9 3,751 3,510 241 6.9 Personnel Expenses (5,041) (4,358) (683) 15.7 (2,605) (2,436) (169) 6.9 Other Administrative Expenses (6,319) (5,385) (934) 17.3 (3,179) (3,140) (39) 1.2 Tax Expenses (1,793) (1,483) (310) 20.9 (913) (880) (33) 3.8 Equity in the Earnings (Losses) of Unconsolidated Companies 50 48 2 4.2 16 34 (18) (52.9) Other Operating Income/Expenses (1,686) (1,138) (548) 48.2 (764) (922) 158 (17.1) Operating Income 8,081 6,817 1,264 18.5 4,128 3,953 175 4.4 Non-Operating Income (11) (8) (3) 37.5 (7) (4) (3) 75.0 Income Tax / Social Contribution (2,409) (2,171) (238) 11.0 (1,271) (1,138) (133) 11.7 non-controlling Interest (98) (36) (62) 172.2 (25) (73) 48 (65.8) Adjusted Net Income 5,563 4,602 961 20.9 2,825 2,738 87 3.2 (1) Result of Insurance, Private Pension Plans and Savings Bond Operations Insurance, Private Pension Plans and Savings Bond Retained Premiums - Variation in the Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Private Pension Plans and Savings Bonds. Bradesco 9 Press Release Summarized Analysis of Adjusted Income Adjusted Net Income and Profitability In the second quarter of 2011, Bradesco’s adjusted net income stood at R$2,825 million, an increase of 3.2% or R$87 million from the previous quarter, which was primarily impacted by: (i) an increase in fee and commission income; and (ii) lower operating expenses (net of other operating income), partially offset by: (iii) increased personnel and administrative expenses; (iv) increase in allowance for loan losses; and (v) increase in income tax and social contribution expenses. In the first half of 2011 versus the same period of the previous year, adjusted net income increased by R$961 million, or 20.9%. The main reasons for this result are described in this chapter, among which Bradesco’s organic growth stands out . Shareholders’ Equity for June 2011 stood at R$52,843 million, up by 19.3% on the balance of June 2010. The Capital Adequacy Ratio stood at 14.7%, of which 12.9% was under Tier I Reference Shareholders’ Equity . Total Assets stood at R$689,307 million in June 2011, up 23.5% over June 2010, driven by the expansion of business volume. Return on Average Assets (ROAA) remained stable, hovering near 1.7% . 10 Report on Economic and Financial Analysis – June 2011 Press Release Summarized Analysis of Adjusted Income Efficiency Ratio (ER) Concerning ER – in the last 12 months , and quarterly ER, both indicators have remained stable in the comparison between the second quarter of 2011 and previous quarter, recording 42.7% and 42.0% respectively, even considering Bradesco’s significant organic growth in the period. It is worth mentioning that the ER calculated on an “adjusted-to-risk” basis to reflect the impact of risk in loan operations also remained stable compared to the previous quarter, while posting a decrease of 2.4 p.p. in the last 12 months. (1) Efficiency Ratio (ER) (Personnel Expenses – Employee Profit Sharing (PLR) + Administrative Expenses) / (Financial Margin + Fee and Commission Income + Income from Insurance + Equity in the Earnings (Losses) of Unconsolidated Companies + Other Operating Income – Other Operating Expenses). Considering the ratio between: (i) total administrative costs (Personnel Expenses + Administrative Expenses + Other Operating Expenses + Tax Expenses not related to revenue generation) and (ii) revenue net of related taxes (not considering Claims Expenses from the Insurance Group), our Efficiency Ratio in the second quarter of 2011 would be 46.2%; and (2) Including ALL expenses, adjusted for granted discounts, loan recovery and sale of foreclosed assets, among others. Bradesco 11 Press Release Summarized Analysis of Adjusted Income Financial Margin The R$109 million increase between the second quarter of 2011 and the first quarter of 2011 was due to: · the increase in income from interest-earning operations by R$318 million, mainly the result of: (i) higher income from “Loan” margin; (ii) higher income from “Funding” margin; and partially impacted by (ii) lower income from “Insurance” margin; offset by: · lower income from non-interest margin, in the amount of R$209 million, considering lower treasury/securities gains. The financial margin posted a R$3,097 million improvement between the first half of 2011 and the same period in 2010, which corresponds to a 19.7% growth, mainly driven by: · growth in income from interest-earning operations of R$2,947 million, mainly due to (i) higher income from “Loan” margin, resulting from increase in business volumes; (ii) higher income from “Funding” margin; and (iii) higher income from “Insurance” margin; and · greater income from the non-interest margin, in the amount of R$150 million, due to higher treasury/securities gains. 12 Report on Economic and Financial Analysis – June 2011 Press Release Summarized Analysis of Adjusted Income Interest Financial Margin – Annualized Average Rates R$ million 1H11 1H10 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 12,728 245,018 10.7% 11,387 198,728 11.8% Funding 2,141 285,939 1.5% 1,267 225,619 1.1% Insurance 1,818 90,700 4.0% 1,341 77,678 3.5% Securities/Other 1,329 216,454 1.2% 1,074 187,947 1.1% 0 Financial Margin 18,016 - 7.6% 15,069 - 7.7% 0 2Q11 1Q11 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 6,548 250,771 10.9% 6,180 239,266 10.7% Funding 1,132 295,721 1.5% 1,009 276,157 1.5% Insurance 819 92,582 3.6% 999 88,818 4.6% Securities/Other 668 226,903 1.2% 661 206,006 1.3% 0 Financial Margin 9,167 - 7.6% 8,849 - 7.8% Despite the growth of the average "Loan" margin rate, the annualized interest financial margin rate stood at 7.6% in the second quarter of 2011, down by 0.2 p.p. quarter-on-quarter. This performance was mainly due to: (i) the change in asset mix, of which the 10.1% growth in the average balance of the “Securities/Other” portfolio stands out; and (ii) the decrease in the average rate of “Insurance” margin, which was impacted by: (a) the lower return on assets indexed to IPCA and IGP-M; and (b) the performance of multimarket funds that were affected by the 9.0% Ibovespa depreciation in the quarter. Bradesco 13 Press Release Summarized Analysis of Adjusted Income Expanded Loan Portfolio In June 2011, Bradesco’s loan operations totaled R$319.8 billion. The 4.5% increase in the quarter was due to the growth of: (i) 5.8% in Corporate; (ii) 4.7% in SMEs; and (iii) 2.7% in Individuals. Over the last twelve months, the portfolio expanded by 23.1% due to: (i) 28.1% growth in Corporate; (ii) 26.9% in SMEs; and (iii) 14.6% in Individuals . In the Individuals segment, the products that posted the strongest growth in the last twelve months were: (i) real estate financing; (ii) the payroll-deductible loan; (iii) rural loan; and (iv) BNDES/Finame onlending. In the Corporate segment, growth was led by : (i) operations bearing credit risk – commercial portfolio, including debentures and promissory notes; (ii) BNDES/Finame onlending operations ; (iii) real estate financing – corporate plan; and (iv) sureties and guarantees. Considering sureties, guarantees, letters of credit, and advances of credit card receivables, debentures, and promissory notes, assignment of receivables-backed investment funds and mortgage-backed receivables and rural loan. For more information, see page 38 of Chapter 2 of this Report. Allowance for Loan Losses (ALL) In the second quarter of 2011, expenses with the allowance for loan losses stood at R$2,437 million, up 3.3% compared to previous quarter. This increase was mainly the result of the 4.6% growth in loan operations – Bacen concept. In the first half of 2011 compared to the same period of 2010, ALL expenses posted a 10.3% increase, causing an expansion of generic provisions, partially offset by higher income from loan recovery of 7.4% in the period, totaling R$1,318 million. Loan operations – Bacen concept grew by 20.3% in the same period, demonstrating growth accompanied by quality in Bradesco’s loan portfolio. 14 Report on Economic and Financial Analysis – June 2011 Press Release Summarized Analysis of Adjusted Income Delinquency Ratio > 90 days Delinquency ratio over 90 days posted a slight increase of 0.1 p.p. in the quarter, basically due to the 0.2 p.p. seasonal increase in the Individuals segment indicator. Coverage Ratios The graph below presents the evolution of the coverage ratio of the Allowance for Loan Losses for loans overdue for more than 60 and 90 days. In June 2011 these ratios reached 154.0% and 189.3%, respectively. The balance of Allowance for Loan Losses (ALL) of R$17.4 billion, in June 2011, was made up of: (i) R$14.4 billion in Brazilian Central Bank requirements; and (ii) R$3.0 billion in additional provisions. Bradesco 1 5 Press Release Summarized Analysis of Adjusted Income Results of Insurance, Private Pension Plans and Savings Bonds Operations Net Income in the second quarter of 2011 came to R$800 million (R$761 million in the first quarter of 2011), posting a 29.4% Return on Average Shareholders’ Equity. In the first half of 2011, Net Income totaled R$1.561 billion, up 11.2% compared to the Net Income of same period last year(R$1.404 billion), posting a 27.7% return on Shareholders’ Equity. Excludes additional provisions. R$ million (unless otherwise indicated) 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 3Q09 Variation % 2Q11 x 1Q11 2Q11 x 2Q10 Net Income 800 761 779 721 701 703 602 607 5.1 14.1 Premiums from Insurance, Private Pension Plan Contributions and Income from Savings Bonds 9,661 7,850 9,022 7,697 7,163 7,196 8,040 6,685 23.1 34.9 Technical Provisions 93,938 89,980 87,177 82,363 79,308 77,685 75,572 71,400 4.4 18.4 Financial Assets 103,847 99,594 96,548 92,599 88,515 86,928 83,733 79,875 4.3 17.3 Claims Ratio 72.2 72.0 71.1 72.4 71.8 73.3 74.3 77.2 0.2 p.p 0.4 p.p Combined Ratio 85.8 86.1 85.1 85.3 84.7 85.2 85.3 88.9 (0.3) p.p 1.1 p.p Policyholders / Participants and Customers (in thousands) 37,972 37,012 36,233 34,632 33,908 33,768 30,822 30,339 2.6 12.0 Market Share of Premiums from Insurance, Private Pension Plan Contributions and Income from Savings Bonds (2) 24.6 23.2 24.7 24.7 24.8 25.2 24.4 23.5 1.4 p.p (0.2) p.p Note: For comparison purposes, we have excluded the build in Technical Provisions for benefits to be granted – Remission (Health) from the calculation of ratios for the first quarter of 2010, and the effects of RN 206/09 and its effects on health revenues from the calculation of combined ratios. (1) Excludes the effects of RN 206/09 (ANS), which as of January 2010 extinguished the PPNG (SES), with income from premiums accounted pro-rata temporis. Note that this accounting change did not affect Earned Premiums; and (2) 2Q11 considers the latest data made available by Susep (May 2011). 16 Report on Economic and Financial Analysis – June 2011 Press Release Summarized Analysis of Adjusted Income In the second quarter of 2011, revenues grew by 23.1% compared to previous quarter, driven by the performance of Life and Pension Plan products that had a 35.3% growth. In the first half of 2011, production grew by 22.0% compared to the same period of the previous year. Such increase is due to the performance of Life and Pension Plan, Health and Savings Bond products, which increased 25.7%, 23.5% and 25.0%, respectively. Net Income for the second quarter of 2011, compared to the previous quarter, had an increase of 5.1%, due to the following factors: (i) 23.1% growth in revenue; (ii) stability of claim ratios in comparison with the previous quarter; and (iii) improvement in administrative efficiency ratio. Net income for the first half of 2011 was 11.2% higher than the figure posted in the same period of last year, due to: (i) the 22.0% growth in revenues; (ii) the 0.4 p.p. decrease in the claims ratio; (iii) increased financial result and equity in the earnings (losses) of subsidiaries; and partially offset by: (iv) an increase in personnel expenses, impacted by the collective bargaining agreement in January 2011. In terms of solvency, Grupo Bradesco de Seguros e Previdência complies with the Susep rules effective as of January 1, 2008, and international standards (Solvency II). The financial leverage ratio stood at 2.8 times Shareholders’ Equity. Bradesco 17 Press Release Summarized Analysis of Adjusted Income Fee and Commission Income In the second quarter of 2011, fee and commission income totaled R$3,751 million, up 6.9% or R$241 million from the previous quarter. This increase is mainly due to: (i) larger credit card revenue; (ii) larger gains from underwriting and financial advisory services; (iii) increased volume of loan operations; (iv) net increase in new checking accounts; and (v) larger collection revenue. This half-year compared to the first half of 2010, the 13.9% increase in fee and commission income was mainly due to: (i) the performance of the credit card segment, due to the growth in card base and revenues, in addition to the increase in interest held in Visavale and Cielo; (ii) the increase in income from checking accounts, which was driven by growth in business volume and a increase in checking account customer base, which posted net growth of 2.1 million accounts in the period; (iii) greater income from loan operations, mainly due to the increase in sureties and guarantees and the higher volume of contracted operations; and (iv) growth in revenue from fund management; and (v) larger revenue from charging and collections. 18 Report on Economic and Financial Analysis – June 2011 Press Release Summarized Analysis of Adjusted Income Personnel Expenses In the second quarter of 2011, the R$169 million increase from the previous quarter was composed of changes in the following portions: · “structural” – R$105 million increase, mainly due to: (i) lower concentration of vacation periods in the second quarter 2011 and (ii) higher expenses with salaries and compulsory social charges due to the organic growth in the period, with an increase in the number of service points and the consequent hiring of a net total of 1,568 employees; and · “non-structural” – decrease of R$64 million, chiefly related to the higher expenses with: (i) provision for labor lawsuits; and partially offset by: (ii) lower expenses with employee and management profit sharing (PLR). This half-year growth of R$683 million compared to the first half of 2010 is mainly due to: · R$531 million in the “structural” portion from: (i) an increase in expenses related to salaries, compulsory social charges and benefits, due to higher salary levels; (ii) and the net increase of 9,113 employees; and · the R$152 million increase in the “non-structural” portion, basically resulting from higher expenses with: (i) recording of provisions for labor lawsuits; (ii) management and employee profit sharing (PLR); and (iii) costs with termination of contracts. Obs.: Structural Expenses Salaries + Compulsory Social Charges + Benefits + Private Pension Plans. Non-Structural Expenses Employee Profit Sharing (PLR) + Training + Labor Provision + costs with termination of contracts. Bradesco 19 Press Release Summarized Analysis of Adjusted Income Administrative Expenses In the second quarter of 2011, administrative expenses posted a variation of 1.2% from the previous quarter mainly due to higher expenses with: (i) outsourced services, mainly related to non-litigious charging and legal consulting services; (ii) assets maintenance and upkeeping; and (iii) communication. The 17.3% increase in the first half of 2011 on the same period in 2010 is the result of greater expenses with: (i) outsourced services, related to: (a) partial outsourcing of credit card processing (Fidelity); and (b) variable expenses related to revenue (e.g. non-bank correspondents); (ii) advertising and marketing; (iii) increase in business and service volume; (iv) agreement amendments and (v) the expansion of the Customer Service Network by 10,319 new units: 200 branches, 187 PAB/PAE/PAA, 6,073 Bradesco Expresso branches and 3,859 other service points, amounting to 59,473 on June 30, 2011. Other Operating Income and Expenses Other operating expenses, net of other operating income, totaled R$764 million in the second quarter of 2011, down R$158 million over previous quarter, basically a result of reversal of a provision recorded in the first quarter of 2011 to cover fluctuations arising from the revaluation of IBNR provisions and benefits to be granted – remission of Health Insurance segment. Compared to the same period last year, the increase in other operating expenses net of other operating income in the first half of 2011, in the amount of R$548 million, is mainly the result of higher expenses with the recording of operating provisions, especially those for civil contingencies. 20 Report on Economic and Financial Analysis – June 2011 Press Release Summarized Analysis of Adjusted Income Income Tax and Social Contribution Growth in income tax and social contribution expenses, both quarter-on-quarter and year-on-year comparison, is the result of (i) an increase in taxable income in the second quarter of 2011 and in the first half of 2011; and (ii) the use of tax credit in the first quarter of 2011, as a result of the increase in the social contribution rate from 9% to 15%. Unrealized Gains Unrealized gains totaled R$9,377 million in the second quarter of 2011, a R$213 million decrease from the previous quarter. This was mainly due to: (i) the relative depreciation of mark-to-market of held-to-maturity securities impacted by: (a) the drop recorded in the stock market (Ibovespa -9.0%); and (b) the increase in interest rates of securities indexed to the IGP-M and IPCA, impacting their market prices, partially offset by: (ii) the increase of unrealized gains of loan and leasing operations; and (iii) the appreciation of investments, especially those in Cielo, the stocks of which appreciated by 12.7% in the quarter. Bradesco 21 Press Release Economic Scenario In the second quarter of the year, analysts' expectations for various international indicators of economic activity were frustrated. Several factors vie to explain the deceleration in world economic growth in recent months: (i) the moderation of household consumption in developed countries, due to the reduction in available income (reflecting the sharp rise in oil prices since the start of the year); (ii) the build in industrial inventories in many countries; (iii) the effects of the contractionist policies in emerging countries; and (iv) the local and global impacts caused by the natural disasters that hit Japan in the first half of March. Some of these factors are of a temporary nature, but structural issues remain on the radar screen, especially the depressed labor market and the deleveraging of households and governments in the G-3 (United States, Europe and Japan). Since May, concerns with fiscal problems in countries on Europe's periphery have intensified, leading to higher volatility in financial markets. Despite the higher risks to global economic growth, the scenario continues to be characterized by increased liquidity and higher commodity prices. This situation should not change significantly in the coming months, which should favor Brazil. On the domestic front, the mismatch between supply and demand, the deterioration in the inflation expectations of market agents, the high level of indexation in the economy and strong foreign-currency inflows continue to create important challenges for managing macroeconomic policy. The response to inflationary pressures has led conventional monetary tightening measures to be combined with other measures of a macroprudential nature and deceleration in government spending. This increased coordination of Brazil's economic policy should contribute to the convergence to the inflation to a level close to the targets over the course of 2012. During this convergence phase, economic growth in 2011 should be more moderate (at around 4.0%) than in 2010, when GDP grew by 7.5%. Despite the country’s indisputable vocation as an exporter, the main driver of economic growth has been, and will continue to be, domestic demand. Investment has been influenced by the high level of business confidence – as shown by the high number of investments announced – and by the opportunities associated with the sporting events that Brazil will host in 2014 and 2016 and with the pre-salt deposits. Household consumption continues to grow at a robust pace, supported by the buoyant local job market. With no signs of any overcommitment of income by borrowers and with the social mobility process continuing to advance, the outlook for Brazil's banking system remains favorable, led by the real estate market, which under current economic fundamentals has room to grow on a sustainable path. The world's view of Brazil remains positive, which has been widely recognized by international risk-rating agencies and by the interest of global companies, which have increased their foreign direct investment in the country. The favorable long-term outlook for the domestic market and the current international scenario have kept the Brazilian real strong in relation to the U.S. dollar. The deterioration in dollar terms of the current account deficit should not lead to a reversal in this trend of a stronger local currency, since this deficit should be financed primarily by investments in production and remain relatively stable as a proportion of GDP. Bradesco maintains its positive long-term outlook for Brazil. At the same time, the Organization maintains its belief that Brazil could reach a higher pace of potential growth in a shorter period of time if higher investments were made in the areas of education and in economic reforms that increase the efficiency of domestic production. Actions on these fronts would contribute fundamentally to creating better conditions for enabling the private sector to face global competition and continue to grow and create jobs. 22 Report on Economic and Financial Analysis – June 2011 Press Release Main Economic Indicators Main Indicators (%) 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 3Q09 1H11 1H10 Interbank Deposit Certificate (CDI) 2.80 2.64 2.56 2.61 2.22 2.02 2.12 2.18 5.52 4.28 Ibovespa (9.01) (1.04) (0.18) 13.94 (13.41) 2.60 11.49 19.53 (9.96) (11.16) USD – Commercial Rate (4.15) (2.25) (1.65) (5.96) 1.15 2.29 (2.08) (8.89) (6.31) 3.46 General Price Index - Market (IGP-M) 0.70 2.43 3.18 2.09 2.84 2.78 (0.11) (0.37) 3.15 5.69 CPI (IPCA – IBGE) 1.40 2.44 2.23 0.50 1.00 2.06 1.06 0.63 3.87 3.09 Federal Government Long-Term Interest Rate (TJLP) 1.48 1.48 1.48 1.48 1.48 1.48 1.48 1.48 2.98 2.98 Reference Interest Rate (TR) 0.31 0.25 0.22 0.28 0.11 0.08 0.05 0.12 0.55 0.19 Savings Accounts 1.82 1.76 1.73 1.79 1.62 1.59 1.56 1.63 3.61 3.23 Business Days (number) 62 62 63 65 62 61 63 65 124 123 Indicators (Closing Rate) Jun11 Mar11 Dec10 Sept10 Jun10 Mar10 Dec09 Sept09 Jun11 Jun10 USD – Commercial Selling Rate – (R$) 1.5611 1.6287 1.6662 1.6942 1.8015 1.7810 1.7412 1.7781 1.5611 1.8015 Euro – (R$) 2.2667 2.3129 2.2280 2.3104 2.2043 2.4076 2.5073 2.6011 2.2667 2.2043 Country Risk (points) 148 173 189 206 248 185 192 234 148 248 Basic Selic Rate Copom (% p.a.) 12.25 11.75 10.75 10.75 10.25 8.75 8.75 8.75 12.25 10.25 BM&F Fixed Rate (% p.a.) 12.65 12.28 12.03 11.28 11.86 10.85 10.46 9.65 12.65 11.86 Projections through 2013 % USD - Commercial Rate (year-end) - R$ 1.55 1.60 1.64 Extended Consumer Price Index (IPCA) 6.10 4.50 4.50 General Price Index - Market (IGP-M) 5.70 4.00 4.50 Selic (year-end) 12.75 11.50 10.50 Gross Domestic Product (GDP) 3.80 4.00 4.80 Bradesco 23 Press Release Guidance Bradesco's Outlook for 2011 This guidance contains forward-looking statements that are subject to risks and uncertainties, as they are based on Management’s expectations and assumptions and on information available to the market to date. Loan Portfolio 15 to 19% Individuals 13 to 17% Corporate 16 to 20% SMEs 20 to 24% Corporate 11 to 15% Products Vehicles 10 to 14% Cards 9 to 13% Real Estate Financing (origination) R$14.0 bi Payroll Deductible Loans 30 to 34% Financial Margin 18 to 22% Fee and Commission Income 9 to 13% Operating Expenses 11 to 15% Insurance Premiums 15 to 18% Does not include the “BNDES Cards” and “Receivables in Advance” portfolios; Under current criterion, Guidance for Financial Margin; and Administrative and Personnel Expenses. 2 4 Report on Economic and Financial Analysis – June 2011 Press Release Statement of Income vs. Managerial Income vs. Adjusted Income Analytical Breakdown of Statement of Income vs. Managerial Income vs. Adjusted Income Second quarter of 2011 R$ million 2Q11 Statement of Income Reclassifications Fiscal Hedge Managerial Statement of Income Non-Recurring Events Adjusted Statement of Income Financial Margin 10,575 11 - - - 9,471 - 9,471 ALL (2,685) - - - 315 (67) - - - (2,437) - (2,437) Gross Income from Financial Intermediation 7,890 11 - - 7,034 - 7,034 Income from Insurance, Private Pension Plan and Savings Bond Operations (10) 788 - 788 - 788 Fee and Commission Income 3,624 - 127 - - 3,751 - 3,751 Personnel Expenses (2,605) - (2,605) - (2,605) Other Administrative Expenses (3,093) - (86) - (3,179) - (3,179) Tax Expenses (1,028) - - - 57 - - - 58 (913) - (913) Equity in the Earnings (Losses) of Unconsolidated Companies 16 - 16 - 16 Other Operating Income/Expenses (987) 112 (11) 38 56 - (127) 86 - (833) 69 (764) Operating Income 4,605 - 4,059 69 4,128 Non-Operating Income (74) - 67 - - - (7) - (7) Income Tax / Social Contribution and non-controlling Interest (1,746) - 479 (1,267) (29) (1,296) Net Income 2,785 - 2,785 40 2,825 (1) Commission Expenses on the placement of loans and financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin”; (2) Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; (3) Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; (4) Revenue from Loan Recovery classified under the item “Financial Margin”; Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”; Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” and reclassification of Tax Expenses, classified under Other Operating Expenses; (5) Losses from the Sale of Foreclosed Assets (BNDU) classified under the item “Non-Operating Income” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”; (6) Income from Commissions and Credit Card Fees, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income”; (7) Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses”; (8) The partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (IR/CS and PIS/Cofins) of this hedge strategy in terms of Net Income; (9) For more information see page 08 of this chapter; and (10) Result of Insurance, Private Pension Plans and Savings Bond Operations Insurance, Private Pension Plans and Savings Bond Retained Premiums - Variation in the Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Private Pension Plans and Savings Bonds. Bradesco 2 5 Press Release Statement of Income vs. Managerial Income vs. Adjusted Income First quarter of 2011 R$ million 1Q11 Statement of Income Reclassifications Fiscal Hedge Managerial Statement of Income Non- Recurring Events Adjusted Statement of Income Financial Margin 10,131 33 - - - 9,362 - 9,362 ALL (2,534) - - - 225 (51) - - - (2,360) - (2,360) Gross Income from Financial Intermediation 7,597 33 - - 7,002 - 7,002 Income from Insurance, Private Pension Plan and Savings Bond Operations 785 - 785 - 785 Fee and Commission Income 3,419 - 91 - - 3,510 - 3,510 Personnel Expenses (2,436) - (2,436) - (2,436) Other Administrative Expenses (3,037) - (103) - (3,140) - (3,140) Tax Expenses (895) - - - (7) - - - 22 (880) - (880) Equity in the Earnings (Losses) of Unconsolidated Companies 34 - 34 - 34 Other Operating Income/Expenses (1,338) 91 (33) 102 190 - (91) 103 - (976) 54 (922) Operating Income 4,129 - 3,899 54 3,953 Non-Operating Income (55) - 51 - - - (4) - (4) Income Tax / Social Contribution and non-controlling Interest (1,372) - 179 (1,193) (18) (1,211) Net Income 2,702 - 2,702 36 2,738 (1) Commission Expenses on the placement of loans and financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin”; (2) Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; (3) Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; (4) Revenue from Loan Recovery classified under the item “Financial Margin”; Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” and reclassification of Tax Expenses, classified under Other Operating Expenses; (5) Losses from the Sale of Foreclosed Assets (BNDU) classified under the item “Non-Operating Income” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”; (6) Income from Commissions and Credit Card Fees, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income”; (7) Credit Card Operations Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses”; (8) The partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (IR/CS and PIS/Cofins) of this hedge strategy in terms of Net Income; (9) For more information see page 08 of this chapter; and (10) Result of Insurance, Private Pension Plans and Savings Bond Operations Insurance, Private Pension Plans and Savings Bond Retained Premiums - Variation in the Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Private Pension Plans and Savings Bonds. 26 Report on Economic and Financial Analysis – June 2011 Press Release Statement of Income vs. Managerial Income vs. Adjusted Income R$ million 1H11 Statement of Income Reclassifications Fiscal Hedge Managerial Statement of Income Non-Recurring Events Adjusted Statement of Income Financial Margin 20,706 44 - - - 18,833 - 18,833 ALL (5,219) - - - 540 (118) - - - (4,797) - (4,797) Gross Income from Financial Intermediation 15,487 44 - - 14,036 - 14,036 Income from Insurance, Private Pension Plan and Savings Bond Operations 1,573 - 1,573 - 1,573 Fee and Commission Income 7,043 - 218 - - 7,261 - 7,261 Personnel Expenses (5,041) - (5,041) - (5,041) Other Administrative Expenses (6,130) - (189) - (6,319) - (6,319) Tax Expenses (1,923) - - - 50 - - - 80 (1,793) - (1,793) Equity in the Earnings (Losses) of Unconsolidated Companies 50 - 50 - 50 Other Operating Income/Expenses (2,325) 203 (44) 140 246 - (218) 189 - (1,809) 123 (1,686) Operating Income 8,734 - 7,958 123 8,081 Non-Operating Income (129) - 118 - - - (11) - (11) Income Tax / Social Contribution and non-controlling Interest (3,118) - 658 (2,460) (47) (2,507) Net Income 5,487 - 5,487 76 5,563 (1) Commission Expenses on the placement of loans and financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin”; (2) Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; (3) Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; (4) Revenue from Loan Recovery classified under the item “Financial Margin”; Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” and reclassification of Tax Expenses, classified under Other Operating Expenses; (5) Losses from the Sale of Foreclosed Assets (BNDU) classified under the item “Non-Operating Income” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”; (6) Income from Commissions and Credit Card Fees, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income”; (7) Credit Card Operations Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses”; (8) The partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (IR/CS and PIS/Cofins) of this hedge strategy in terms of Net Income; (9) For more information see page 08 of this chapter; and (10) Result of Insurance, Private Pension Plans and Savings Bond Operations Insurance, Private Pension Plans and Savings Bond Retained Premiums - Variation in the Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Private Pension Plans and Savings Bonds. Bradesco 27 Press Release Statement of Income vs. Managerial Income vs. Adjusted Income First half of 2010 R$ million 1H10 Statement of Income Reclassifications Fiscal Hedge Managerial Statement of Income Non-Recurring Events Adjusted Statement of Income Financial Margin 16,529 76 - - - 103 15,736 - 15,736 ALL (4,478) - - - 338 (209) - - - (4,349) - (4,349) Gross Income from Financial Intermediation 12,051 76 - - 103 11,387 - 11,387 Income from Insurance, Private Pension Plan and Savings Bond Operations 1,369 - 1,369 - 1,369 Fee and Commission Income 6,273 - 104 - - 6,377 - 6,377 Personnel Expenses (4,358) - (4,358) - (4,358) Other Administrative Expenses (5,226) - (159) - (5,385) - (5,385) Tax Expenses (1,457) - - - (15) - - - (11) (1,483) - (1,483) Equity in the Earnings (Losses) of Unconsolidated Companies 48 - 48 - 48 Other Operating Income/Expenses (2,274) 207 (76) 78 364 - (104) 159 - (1,646) 508 (1,138) Operating Income 6,426 - 92 6,309 508 6,817 Non-Operating Income (217) - 209 - - - (8) - (8) Income Tax / Social Contribution and non-controlling Interest (1,701) - (92) (1,793) (414) (2,207) Net Income 4,508 - 4,508 94 4,602 (1) Commission Expenses on the placement of loans and financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin”; (2) Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; (3) Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; (4) Revenue from Loan Recovery classified under the item “Financial Margin”; Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”, Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” and reclassification of Tax Expenses, classified under Other Operating Expenses; (5) Losses from the Sale of Foreclosed Assets (BNDU) classified under the item “Non-Operating Income” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”; (6) Income from Commissions and Credit Card Fees, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income”; (7) Credit Card Operations Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses”; (8) The partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (IR/CS and PIS/Cofins) of this hedge strategy in terms of Net Income; (9) For more information see page 08 of this chapter; and (10) Result of Insurance, Private Pension Plans and Savings Bond Operations Insurance, Private Pension Plans and Savings Bond Retained Premiums - Variation in the Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Private Pension Plans and Savings Bonds 28 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Consolidated Balance Sheet and Adjusted Statement of Income Balance Sheet R$ million Jun11 Mar11 Dec10 Sept10 Jun10 Mar10 Dec09 Sept09 Assets Current and Long-Term Assets Cash and Cash Equivalents 7,715 6,785 15,738 9,669 6,877 8,705 6,947 8,571 Interbank Investments 86,147 100,159 73,232 92,567 96,478 97,165 110,797 97,487 Securities and Derivative Financial Instruments 231,425 217,482 213,518 196,081 156,755 157,309 146,619 147,724 Interbank and Interdepartmental Accounts 67,033 67,292 66,326 50,781 50,427 36,674 18,723 17,718 Loan and Leasing Operations 231,862 222,404 213,532 200,092 191,248 181,490 172,974 163,699 Allowance for Loan Losses (ALL) (17,365) (16,740) (16,290) (16,019) (15,782) (15,836) (16,313) (14,953) Other Receivables and Assets 70,754 66,217 59,727 68,009 61,864 57,202 56,281 57,212 Permanent Assets Investments 1,699 1,675 1,577 1,616 1,553 1,537 1,549 1,392 Premises and Leased Assets 3,658 3,666 3,766 3,401 3,427 3,244 3,418 3,272 Intangible Assets 6,379 6,447 6,359 5,706 5,252 5,136 5,228 3,564 Total Liabilities Current and Long-Term Liabilities Deposits 213,561 203,822 193,201 186,194 178,453 170,722 171,073 167,987 Federal Funds Purchased and Securities Sold under Agreements to Repurchase 164,204 178,989 171,497 157,009 131,134 128,172 113,273 102,604 Funds from Issuance of Securities 29,044 21,701 17,674 13,749 12,729 8,550 7,482 7,111 Interbank and Interdepartmental Accounts 3,037 2,647 3,790 2,451 2,777 2,063 2,950 2,257 Borrowing and Onlending 45,207 41,501 38,196 37,998 35,033 30,208 27,328 27,025 Derivative Financial Instruments 1,221 2,358 730 1,878 1,097 2,469 531 1,669 Provisions for Insurance, Private Pension Plans and Savings Bonds 93,938 89,980 87,177 82,363 79,308 77,685 75,572 71,400 Other Liabilities 85,148 82,071 76,345 83,152 72,259 68,562 65,141 66,098 Deferred Income non-controlling Interest in Subsidiaries Shareholders' Equity Total 30 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Consolidated Balance Sheet and Adjusted Statement of Income Adjusted Statement of Income R$ million 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 3Q09 Financial Margin Interest 9,167 8,849 8,553 7,904 7,663 7,406 7,144 6,891 Non-Interest 304 513 465 398 384 283 348 696 ALL (2,437) (2,360) (2,295) (2,059) (2,161) (2,188) (2,695) (2,908) Gross Income from Financial Intermediation Income from Insurance, Private Pension Plan and Savings Bond Operations 788 785 700 703 786 583 484 433 Fee and Commission Income 3,751 3,510 3,568 3,427 3,253 3,124 3,125 2,857 Personnel Expenses (2,605) (2,436) (2,533) (2,411) (2,238) (2,120) (2,081) (2,126) Other Administrative Expenses (3,179) (3,140) (3,257) (2,890) (2,738) (2,647) (2,746) (2,359) Tax Expenses (913) (880) (858) (779) (734) (749) (694) (639) Equity in the Earnings (Losses) of Unconsolidated Companies 16 34 60 19 19 29 82 39 Other Operating Revenues and Expenses (764) (922) (646) (598) (588) (550) (539) (539) - Other Operating Revenues 413 370 410 318 294 265 279 209 - Other Operating Expenses (1,177) (1,292) (1,056) (916) (882) (815) (818) (748) Operating Income Non-Operating Income (7) (4) 10 (10) (12) 4 (62) 63 Income Tax and Social Contribution (1,271) (1,138) (1,059) (1,123) (1,161) (1,010) (519) (607) non-controlling Interest (25) (73) (24) (63) (18) (18) (8) (6) Adjusted Net Income (1) Results from Insurance, Private Pension Plan and Savings Bonds Operations Retained Insurance, Private Pension Plan and Savings Bonds Premiums - Variation in Technical Provisions of Insurance, Private Pension Plans an d Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance, Private Pension Plans and Savings Bonds. Financial Margin – Interest and Non-Interest Financial Margin Breakdown Bradesco 31 Economic and Financial Analysis Financial Margin – Interest and Non-Interest Average Financial Margin Rate R$ million Financial Margin 1H11 1H10 2Q11 1Q11 Variation Half-Year Quarter Interest - due to volume 3,292 470 Interest - due to spread (345) (152) - Financial Margin - Interest 18,016 15,069 9,167 8,849 2,947 318 - Financial Margin - Non-Interest 817 667 304 513 150 (209) Financial Margin Average Margin Rate 7.9% 8.1% 7.8% 8.2% (1) Average Margin Rate (Financial Margin / Average Assets – Purchase and Sale Commitments - Permanent Assets) Annualized Financial margin in the second quarter of 2011 was R$9,471 million. Compared with the previous quarter there was a R$109 million increase. This variation was mainly originated from: (i) the “interest” financial margin, which was positively impacted by: (a) the increase in the volume of operations; contributing with R$470 million; and mitigated by (b) the decrease in spread of R$152 million; and from (ii) the decrease of R$209 million in “non-interest” financial margin. Financial margin grew by 19.7% or R$3,097 million in the first half of 2011, compared to the same period in the previous year. This growth is due to the R$2,947 million increase in “interest” margin, of which: (i) R$3,292 million corresponds to the increase in volume of operations; and was partly offset by: (ii) the R$345 million decrease in spread. Financial Margin – Interest Interest Financial Margin - Breakdown R$ million Interest Financial Margin Breakdown 1H11 1H10 2Q11 1Q11 Variation Half-Year Quarter Loans 12,728 11,387 6,548 6,180 1,341 368 Funding 2,141 1,267 1,132 1,009 874 123 Insurance 1,818 1,341 819 999 477 (180) Securities/Other 1,329 1,074 668 661 255 7 Financial Margin The “interest” financial margin reached R$9,167 million in the second quarter of 2011 versus the R$8,849 million posted in the first quarter of 2011, a positive impact of R$318 million. The business lines that contributed the most to results in the quarter were (i) “Loan,” which is explained in further detail in “Loan Financial Margin – Interest”, and (ii) “Funding”, which is explained in further detail in “Funding Financial Margin - Interest”. Year on year, interest financial margin posted growth of 19.6%, or R$2,947 million. Business lines that most contributed to this growth, were: (i) "Loan; (ii) “Funding”; and (iii) "Insurance”, which are explained in further detail in "Loan Financial Margin – Interest”, (iii) “Funding Financial Margin – Interest” and “Insurance Financial Margin – Interest”. 32 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Financial Margin – Interest Interest Financial Margin - Rates The annualized ratio of “interest” financial margin to total average assets stood at 7.6% in the second quarter of 2011, despite the increase in the average “Loan” margin rate. It recorded a decrease of 0.2 p.p. when compared to previous quarter, reflecting the decrease in the average margin rate of “Insurance” and “Securities/Other”, as shown in the table below. Interest Financial Margin – Annualized Average Rates R$ million 1H11 1H10 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 12,728 245,018 10.7% 11,387 198,728 11.8% Funding 2,141 285,939 1.5% 1,267 225,619 1.1% Insurance 1,818 90,700 4.0% 1,341 77,678 3.5% Securities/Other 1,329 216,454 1.2% 1,074 187,947 1.1% Financial Margin - 7.6% - 7.7% 2Q11 1Q11 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 6,548 250,771 10.9% 6,180 239,266 10.7% Funding 1,132 295,721 1.5% 1,009 276,157 1.5% Insurance 819 92,582 3.6% 999 88,818 4.6% Securities/Other 668 226,903 1.2% 661 206,006 1.3% Financial Margin - 7.6% - 7.8% Bradesco 33 Economic and Financial Analysis Loan Financial Margin - Interest Loan Financial Margin – Breakdown R$ million Financial Margin - Loan 1H11 1H10 2Q11 1Q11 Variation Half-Year Quarter Interest - due to volume 2,405 300 Interest - due to spread (1,064) 68 Interest Financial Margin 12,728 11,387 6,548 6,180 1,341 368 Revenues 22,896 18,840 11,840 11,056 4,056 784 Expenses (10,168) (7,453) (5,292) (4,876) (2,715) (416) In the second quarter of 2011, the financial margin with loan operations reached R$6,548 million, up 6.0% or R$368 million, over the previous quarter. The variation was mainly the result of: (i) growth in average business volume of R$300 million; and (ii) a R$68 million gain in the average spread. Compared to the first half of 2010, there was an 11.8% increase or R$1,341 million in the financial margin. This variation was the result of: (i) the positive contribution of R$2,405 million from the increase in the volume of operations; and, partially offset by: (ii) a decrease in average spread by R$1,064 million. Bradesco’s strategic positioning allows it to take advantage of the best opportunities from the upturn in the Brazilian economy, highlighting operations aimed at production financing and investments. 34 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Loan Financial Margin - Interest Loan Financial Margin – Net Margin The graph above presents a summary of loan activity. The Gross Margin line refers to interest income from loans, net of opportunity cost (essentially the accrued Interbank Deposit Certificate - CDI over rate in the period), which has gone up due to the increase in volume of operations. The ALL curve shows delinquency costs, which are represented by Allowance for Loan Losses (ALL) expenses, discounts granted in negotiations and net of loan recoveries, and the result of the sale of foreclosed assets, among other items. The net margin curve presents the result of loan interest income, net of ALL, which in the second quarter of 2011 recorded an increase of 7.6% from the previous quarter. In the year on year comparison, loan interest income grew by 12.7% or R$893 million. Bradesco 35 Economic and Financial Analysis Loan Financial Margin - Interest Expanded Loan Portfolio Expanded loan portfolio amounted to R$319.8 billion in June 2011 (R$306.1 billion in March 2011 and R$259.7 billion in June 2010), recording growth of 4.5% in the quarter and 23.1% in the last twelve months. (1) Includes sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, receivables-backed investment funds, mortgage-backed receivables and rural loans. For further information, refer to page 38 hereof. Loan Portfolio Breakdown by Product and Type of Customer (Individuals and Corporate) A breakdown of loan products for Individuals is presented below: Individuals R$ million Variation % Jun11 Mar11 Jun10 Quarter 12M Vehicles - CDC 26,804 25,811 21,366 3.8 25.5 Credit Card 17,141 16,493 15,131 3.9 13.3 Payroll-Deductible Loan 16,886 16,123 12,902 4.7 30.9 Personal Loan 12,658 12,075 10,298 4.8 22.9 Rural Loan 6,009 5,946 4,701 1.1 27.8 Leasing 5,946 6,916 10,221 (14.0) (41.8) Real Estate Financing 5,521 4,879 3,470 13.1 59.1 BNDES/Finame Onlending 4,930 4,704 3,883 4.8 27.0 Overdraft Facilities 3,013 2,940 2,765 2.5 9.0 Sureties and Guarantees 641 667 611 (3.8) 5.0 Other 3,366 3,646 4,432 (7.7) (24.1) Total Including: (1) Loan assignment (FIDC): R$439 million in June 2011, R$401 million in March 2011 and R$371 million in June 2010; (2) Loan assignment (CRI): R$248 million in June 2011, R$268 million in March 2011 and R$331 million in June 2010; and (3) Loan assignment (FIDC) for the acquisition of assets: R$3 million in June 2011, R$5 million in March 2011 and R$13 million in June 2010. Operations with Individuals, which recorded growth of 14.6% in the last twelve months, were led by the following products: (i) real estate financing; (ii) the payroll-deductible loans; (iii) rural loan; and (iv) BNDES/Finame onlending. In the second quarter of 2011, these operations grew by 2.7% when compared to the previous quarter, and the products that most contributed to growth were: (i) real estate financing; (ii) personal loans; and (iii) BNDES/Finame onlending. 36 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Loan Financial Margin - Interest A breakdown of loan products for the Corporate segment is presented below: Corporate R$ million Variation % Jun11 Mar11 Jun10 Quarter 12M Working Capital 37,863 36,161 29,883 4.7 26.7 BNDES/Finame Onlending 28,359 26,389 20,462 7.5 38.6 Operations Abroad 19,650 19,099 15,150 2.9 29.7 Credit Card 12,069 11,353 8,510 6.3 41.8 Overdraft Account 10,073 9,450 9,010 6.6 11.8 Export Financing 9,367 8,500 8,581 10.2 9.2 Leasing 7,773 8,091 8,433 (3.9) (7.8) Real Estate Financing - Corporate Plan 7,687 6,990 5,644 10.0 36.2 Rural Loan 4,738 4,380 4,215 8.2 12.4 Vehicles - CDC 4,568 4,191 3,259 9.0 40.2 Sureties and Guarantees 42,802 41,800 32,894 2.4 30.1 Operations w ith Credit Risk - Commercial Portfolio 21,473 19,678 13,826 9.1 55.3 Other 10,465 9,837 10,075 6.4 3.9 Total Including: (1) Mortgage-backed receivables (CRI): Includes R$304 million in June 2011, R$307 million in March 2011 and R$379 million in June 2010; (2) 91.6% of surety and guarantees from corporate customers were contracted by corporations; (3) Operations with debentures and promissory notes; and (4) Letters of credit: R$1,630 million in June 2011, R$1,605 million in March 2011 and R$951 million in June 2010. The Corporate segment grew by 27.6% in the last twelve months and 5.3% in the quarter. The main highlights in the last twelve months were: (i) operations bearing credit risk - commercial portfolio, comprising debentures and promissory notes; (ii) BNDES/Finame onlending; (iii) real estate financing – corporate plan; and (iv) sureties and guarantees. In the quarter, the highlights were: (i) export financing; (ii) overdraft account; and (iii) real estate financing – corporate plans. Loan Portfolio – Consumer Financing The graph below shows the types of credit related to Consumer Financing of Individual Customers (CDC/vehicle leasing, personal loans, financing of goods, revolving credit cards and cash and installment purchases at merchants). Consumer financing totaled R$80.0 billion, which corresponded to a 2.3% increase in the quarter and 12.4% in the last 12 months. Growth was led by: (i) vehicle financing (CDC/Leasing); and (ii) payroll-deductible loans, which together totaled R$49.6 billion, accounting for 62.0% of the total consumer financing balance. Given their guarantees and characteristics, they provide operations with an adequate level of credit risk. Bradesco 37 Economic and Financial Analysis Loan Financial Margin - Interest Breakdown of Vehicle Portfolio R$ million Variation % Jun11 Mar11 Jun10 Quarter 12M CDC Portfolio Individuals 26,804 25,811 21,366 3.8 25.5 Corporate 4,568 4,191 3,259 9.0 40.2 Leasing Portfolio Individuals 5,946 6,916 10,221 (14.0) (41.8) Corporate 4,576 4,853 5,716 (5.7) (19.9) Finame Portfolio Individuals 1,069 1,002 517 6.7 106.8 Corporate 8,927 7,764 6,137 15.0 45.5 Total Individuals 33,819 33,729 32,104 0.3 5.3 Corporate 18,071 16,808 15,112 7.5 19.6 Vehicle financing operations (individuals and corporate customers) totaled R$51.9 billion in June 2011, for an increase of 2.7% on the quarter and 9.9% on the same period last year. Of the total vehicle portfolio, 60.5% corresponds to CDC, 20.3% to Leasing and 19.2% to Finame. Individuals represented 65.2% of the portfolio, while Corporate Customers accounted for the remaining 34.8%. Loan Portfolio – By Type The table below presents all operations with credit risk, which increased by 4.4% in the quarter and 24.0% in the last 12 months. R$ million Variation % Jun11 Mar11 Jun10 Quarter 12M Loans and Discounted Securities 121,142 116,264 97,565 4.2 24.2 Financing 82,178 76,869 62,192 6.9 32.1 Rural and Agribusiness Financing 14,823 14,262 12,542 3.9 18.2 Leasing Operations 13,720 15,008 18,950 (8.6) (27.6) Advances on Exchange Contracts 6,788 5,728 5,629 18.5 20.6 Other Loans 12,184 11,781 11,710 3.4 4.1 Total Loan Operations Sureties and Guarantees Granted (Memorandum Accounts) 43,443 42,466 33,504 2.3 29.7 Letters of Credit (Memorandum Accounts) 1,630 1,605 951 1.5 71.4 Advances from Credit Card Receivables 1,286 1,336 1,602 (3.7) (19.7) Co-obligation in Loan Assignment FIDC/CRI (Memorandum Accounts) 994 981 1,094 1.3 (9.1) Co-obligation in Rural Loan Assignment (Memorandum Accounts) 141 141 156 - (9.7) Operations bearing Credit Risk - Commercial Portfolio 21,473 19,678 13,826 9.1 55.3 Total Operations bearing Credit Risk - Expanded Portfolio Other Operations bearing Credit Risk 14,590 14,085 9,945 3.6 46.7 Total Operations with Credit Risk (1) Concept defined by the Brazilian Central Bank; (2) Includes operations with debentures and promissory notes; and (3) Includes operations involving interbank deposit certificates (CDI), international treasury, euronotes, swaps, forward currency contracts and investments in receivables-backed investment funds (FIDC) and mortgage-backed receivables (CRI). 38 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Loan Financial Margin - Interest Credit Portfolio Concentration (1) – by Sector The loan portfolio by sector of economic activity presented slight changes in the segments it comprises, specifically an increase in participation of commerce and services in the last 12 months. Activity Sector R$ million Jun11 % Mar11 % Jun10 % Public Sector Private Sector Corporate Industry 49,380 19.7 46,562 19.4 42,505 20.4 Commerce 39,649 15.8 37,809 15.8 29,107 14.0 Financial Intermediaries 821 0.3 716 0.3 589 0.3 Services 54,858 21.9 51,772 21.6 44,101 21.1 Agriculture, Cattle Raising, Fishing, Forestry and Forest Exploration 3,581 1.4 3,307 1.4 2,715 1.3 Individuals Total (1) Concept defined by the Brazilian Central Bank. Changes in the Loan Portfolio Out of the R$42.2 billion in growth in the loan portfolio over the last 12 months, new borrowers were responsible for R$24.9 billion, or 59.0% of the growth. New borrowers represented 9.9% of the portfolio on June 30, 2011. Bradesco 39 Economic and Financial Analysis Loan Financial Margin - Interest Changes in the Loan Portfolio (1) - By Rating In the chart below, we show that both new borrowers and remaining debtors from June 2010, in other words, customers that remained in the loan portfolio for at least 12 months, presented a good level of credit quality (AA-C rating), demonstrating the adequacy and consistency of credit policy and processes, as well as required guarantees and credit ranking instruments used by Bradesco. Changes in the Portfolio per Rating from June 2010 and 2011 Rating Total credit in June 2011 New customers from July 2010 and June 2011 Customers remaining as of June 2010 R$ million % R$ million % R$ million % AA - C 231,486 92.3 23,507 94.6 207,980 92.0 D 5,095 2.0 440 1.8 4,655 2.1 E - H 14,253 5.7 904 3.6 13,349 5.9 Total (1) Concept defined by the Brazilian Central Bank. Loan Portfolio (1) – By Customer Profile The table below presents the changes in the breakdown of the loan portfolio by customer profile: Type of Customer R$ million Variation % Jun11 Mar11 Jun10 Quarter 12M Corporate 62,435 58,334 53,169 7.0 17.4 SMEs 86,937 82,840 67,097 4.9 29.6 Individuals 101,462 98,738 88,322 2.8 14.9 Total Loan Operations (1) Concept defined by the Brazilian Central Bank. It is worth noting that growth in the Corporate portfolio in the past 12 months was impacted by: (i) the appreciation of the Brazilian Real against the US Dollar; as well as by (ii) funds raised on the capital markets. On the other hand, it is worth pointing out the R$7.6 billion increase in balance of operations with debentures and promissory notes for Corporations in the last twelve months, representing an increase of 55.3% in the period, resulting in lower growth of traditional loan operations for this type of customer. Loan Portfolio (1) – By Customer Profile and Rating (%) There was a significant increase in credits rated as AA-C in the past 12 months, from 91.8% in June 2010 to 92.3% in June 2011. These figures dropped slightly in the last quarter, as a result of operations with SMEs and Individuals, partially offset by the Corporate portfolio. Type of Customer By Rating Jun11 Mar11 Jun10 AA-C D E-H AA-C D E-H AA-C D E-H Corporate 98.0 1.1 0.9 97.3 1.6 1.1 97.2 1.5 1.3 SMEs 91.7 2.6 5.7 92.2 2.3 5.5 91.5 2.5 6.0 Individuals 89.3 2.1 8.6 89.6 1.9 8.5 88.6 2.1 9.3 Total (1) Concept defined by the Brazilian Central Bank. 40 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio (1) - By Business Segment The table below shows growth in loan portfolio by business segment, in which the growth in the assets of the Prime, Corporate and Middle Market segments in the quarter stood out. In the year, Prime, Retail and Middle Market were the segments that posted the greatest growth. Business Segments R$ million Variation % Jun11 % Mar11 % Jun10 % Quarter 12M Retail 87,113 34.7 83,622 34.9 67,781 32.5 4.2 28.5 Corporate 73,920 29.5 69,842 29.1 63,422 30.4 5.8 16.6 Middle Market 33,495 13.4 31,777 13.2 26,434 12.7 5.4 26.7 Prime 10,159 4.0 9,410 3.9 6,900 3.3 8.0 47.2 Other / Non-account Holders 46,148 18.4 45,261 18.9 44,050 21.1 2.0 4.8 Total (1) Concept defined by the Brazilian Central Bank. (2) Considers credits acquired with recourse. In the table on page 40, Loan Portfolio – by Customer Profile, these amounts are allocated to Individuals; and (3) Mostly non-account holders from vehicle financing, cards and payroll-deductible loans. Loan Portfolio (1) - By Currency The balance of dollar-indexed and/or denominated loans and onlending operations (excluding ACCs – Advances on Foreign Exchange Contracts) totaled US$13.6 billion, representing a growth of 6.9% in the quarter and 43.6% in the last 12 months, in terms of U.S. dollars (in terms of Brazilian reais, an increase of 2.5% and 24.4%, respectively). In terms of Brazilian reais, these same foreign currency operations totaled R$21.2 billion (R$20.7 billion in March 2011 and R$17.0 billion in June 2010). In June 2011, total loan operations, in Reais, stood at R$229.6 billion (R$219.2 billion in March 2011 and R$191.6 billion in June 2010), up 4.7% from the previous quarter and 19.9% over the last twelve months. Bradesco 41 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio (1) - By Debtor The credit exposure levels of the largest debtors reduced its concentration in comparison with the same period in the previous year. In the quarter, however, concentration levels increased, except for the largest debtor. The quality of the portfolio of the one hundred largest debtors, when evaluated using AA and A ratings, improved both in the last 12 months and in the quarter. 42 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio (1) - By Flow of Maturities In June 2011, performing loan operations presented a longer debt maturity profile as a result of the focus on BNDES onlending and real-estate lending. It is worth noting that onlending and real estate loan operations present reduced risk, given their guarantees and characteristics, in addition to providing favorable conditions to gain customer loyalty. Bradesco 43 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio (1) – Delinquency over 90 days Total delinquency ratio over 90 days recorded a slight increase of 0.1 p.p. in the quarter, mainly due to a higher short-term delinquency (15 to 60 days) noticed in the first quarter, which partially moved to the delinquency over 90 days spectrum. The graph below details the stability in delinquency for operations overdue from 61 to 90 days at the end of the quarter in comparison with the previous quarter and the same period in 2010. 44 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Loan Financial Margin - Interest Analysis of delinquency by type of customer in the quarter shows that operations overdue from 61 to 90 days presented a slight increase for Individuals in the quarter. For Corporate customers, delinquency of operations overdue from 61 to 90 days remained stable in the quarter. Bradesco 45 Economic and Financial Analysis Loan Financial Margin - Interest Allowance for Loan Losses (ALL) vs. Delinquency vs. Losses The volume of Allowance for Loan Losses (ALL) amounted to R$17.4 billion, representing 6.9% of the total portfolio, and comprises generic provisions (customer and/or operation rating), specific provisions (non-performing operations) and excess provisions (internal criteria). It is important to highlight the assertiveness of adopted provisioning criteria, which can be proven by: (i) analyzing the historical data on recorded allowances for loan losses; and (ii) effective losses in the subsequent twelve-month period. For instance, in June 2010, for an existing provision of 7.6% of the portfolio, the loss in the subsequent 12 months was 3.9%, which means the existing provision covered the loss by a 93% margin, as shown in the graph below. 46 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Loan Financial Margin - Interest Analysis in terms of loss net of recovery shows a significant increase in the coverage margin. In June 2010, for an existing provision of 7.6% of the portfolio, the net loss in the subsequent 12 months was 2.6%, meaning that the existing provision covered the loss by a 191% margin. Bradesco 47 Economic and Financial Analysis Loan Financial Margin - Interest Allowance for Loan Losses Bradesco holds allowances nearly R$3.0 billion in excess of requirements. The current provisioning levels reflect the cautious approach to supporting potential changes in scenarios, such as higher delinquency levels and/or changes in the loan portfolio profile. The Non-Performing Loan ratio (operations overdue for over 60 days) posted a slight increase in the period, from 4.4% in March 2011 to 4.5% in June 2011. Coverage ratios for the allowance for loans overdue for over 60 and 90 days remained stable, still providing the Bank with a certain measure of comfort. 48 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio ( 1) – Portfolio Indicators To facilitate monitoring of the quantitative and qualitative performance of Bradesco’s loan portfolio, a comparative summary of the main figures and indicators is presented below: R$ million (except %) Jun11 Mar11 Jun10 Total Loan Operations 250,834 239,912 208,588 - Individuals 101,462 98,738 88,322 - Corporate 149,372 141,174 120,266 Existing Provision 17,365 16,740 15,782 - Specific 8,669 8,298 7,885 - Generic 5,692 5,439 4,889 - Excess 3,003 3,003 3,008 Specific Provision / Existing Provision (%) 49.9 49.6 50.0 Existing Provision / Loan Operations (%) 6.9 7.0 7.6 AA - C Rated Loan Operations / Loan Operations (%) 92.3 92.4 91.8 D Rated Operations under Risk Management / Loan Operations (%) 2.0 1.9 2.0 E - H Rated Loan Operations / Loan Operations (%) 5.7 5.7 6.2 D Rated Loan Operations 5,095 4,751 4,267 Existing Provision for D Rated Loan Operations 1,379 1,258 1,101 D Rated Provision / Loan Operations (%) 27.1 26.5 25.8 D - H Rated Non-Performing Loans 12,639 11,858 11,350 Existing Provision/D - H Rated Non-Performing Loans (%) 137.4 141.2 139.0 E - H Rated Loan Operations 14,253 13,491 12,967 Existing Provision for E - H Rated Loan Operations 12,509 11,899 11,412 E - H Rated Provison / Loan Operations (%) 87.8 88.2 88.0 E - H Rated Non-Performing Loans 10,422 9,881 9,397 Existing Provision/E - H Rated Non-Performing Loan (%) 166.6 169.4 167.9 Non-Performing Loans 11,272 10,520 10,132 Non-Performing Loans (2) / Loan Operations (%) 4.5 4.4 4.9 Existing Provision / Non-Performing Loans (2) (%) 154.0 159.1 155.8 Loan Operations Overdue for over 90 days 9,172 8,648 8,371 Existing Provision / Operations Overdue for Over 90 days (%) 189.3 193.6 188.5 (1) Concept defined by the Brazilian Central Bank; and (2) Loan operations overdue for over 60 days and do not generate revenue appropriation under the accrual accounting method. Bradesco presents an adequate quality of the loan portfolio, represented by the high share of loans rated as “AA-C” in June 2011 and the current provisioning levels provide the portfolio with a good coverage for operations overdue for 60 and 90 days. Bradesco 49 Economic and Financial Analysis Funding Financial Margin - Interest Funding Financial Margin - Breakdown R$ million Financial Margin - Funding 1H11 1H10 2Q11 1Q11 Variation Half-Year Quarter Interest - due to volume 452 75 Interest - due to spread 422 48 Interest Financial Margin Comparing the second quarter of 2011 with the previous one, there was an increase of 12.2% or R$123 million in the “interest” funding financial margin. This growth was due to: (i) increased operation volume, which contributed to a R$75 million increase; and (ii) average spread gains of R$48 million, due to the increase in interest rate (Selic) in the quarter. In the first half of 2011, the “interest” funding financial margin reached R$2,141 million, versus R$1,267 million in the same period last year, for growth of 69.0% or R$874 million. The increase was the result of: (i) an increase in average business volume, contributing R$452 million, from the establishing of funding strategies, which led to an increase in the average volume of time and savings deposits and financial letters; and (ii) higher spread gains of R$422 million, due to the increase in interest rate (Selic) in the period and an improvement in funding mix. 50 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Funding Financial Margin - Interest Loans vs. Funding To analyze Loan Operations in relation to Funding, it is first necessary to deduct, from total customer funding (i) the amount committed to compulsory deposits at the Brazilian Central Bank and (ii) the amount of available funds held at units in the customer service network, and to add (iii) the funds from domestic and offshore lines that provide funding to meet loan and financing needs. Bradesco presents low reliance on interbank deposits and foreign credit lines, given its capacity to effectively obtain funding from customers. This is a result of (i) the outstanding position of its service points, (ii) the extensive diversity of products offered, and (iii) the market’s confidence in the Bradesco brand. Note that the use of funds shows a comfortable margin, which proves that Bradesco was capable of meeting demand for resources in loan operations. Funding vs. Investments R$ million Variation % Jun11 Mar11 Jun10 Quarter 12M Demand Deposits 33,036 32,891 33,843 0.4 (2.4) Sundry Floating 4,308 5,041 3,139 (14.6) 37.2 Savings Deposits 54,811 54,625 47,332 0.3 15.8 Time Deposits + Debetures 172,500 165,169 138,480 4.4 24.6 Other 32,987 25,914 15,803 27.3 108.7 Customer Funds (-) Compulsory Deposits / Funds Available (65,065) (66,716) (50,140) (2.5) 29.8 Customer Funds Net of Compulsory Deposits Onlending 33,520 31,411 24,703 6.7 35.7 Foreign Credit Lines 15,851 13,392 14,783 18.4 7.2 Funding Abroad 34,738 30,506 14,802 13.9 134.7 Total Funding (A) Loan Portfolio/Leasing/Cards (Other Receivables)/Acquired CDI (B) (3) 277,371 264,694 221,833 4.8 25.0 B/A (%) (3.1) p.p. (3.8) p.p. (1) Debentures mainly used to back purchase and sale commitments; (2) Excludes government bonds tied to savings accounts; (3) Comprises amounts relative to card operations (cash and installment purchases from merchants), amounts related to interbank deposit certificates (CDI) to debate from the compulsory and debenture amount; and (4) As of this quarter customers’ debentures were included and for comparison purposes, we have reclassified the previous periods. Bradesco 51 Economic and Financial Analysis Funding Financial Margin - Interest Main Funding Sources The following table presents changes in main funding sources: R$ million Variation % Jun11 Mar11 Jun10 Quarter 12M Demand Deposits 33,036 32,891 33,842 0.4 (2.4) Savings Deposits 54,811 54,625 47,332 0.3 15.8 Time Deposits 125,385 116,055 96,824 8.0 29.5 Debentures 47,115 48,351 40,915 (2.6) 15.2 Borrow ing and Onlending 45,207 41,501 35,033 8.9 29.0 Funds from Issuance of Securities 29,044 21,701 12,729 33.8 128.2 Subordinated Debts 24,564 24,408 23,385 0.6 5.0 Total (1) Considers only debentures used to back purchase and sale commitments. Demand Deposits In the second quarter of 2011, the balance of demand deposits remained in the same level of the previous quarter. In the first half of 2011 compared to the same period of the previous year, demand deposits recorded an R$806 million decrease, or 2.4%, mainly as a result of new business opportunities offered to customers, basically due to the increase in interest rates. Savings Deposits Savings deposits remained almost stable in the second quarter of 2011 compared to the previous quarter, however, recorded growth of 15.8% over the last 12 months, mainly as a result of an increase in the amount of funds raised that exceeded redemptions in the period. The remuneration of balances (TR + 0.5% p.m.) reached 1.8% in the quarter and 7.3% in the last 12 months. Bradesco is always increasing its savings accounts base and has seen growth of 7.0% in savings accounts over the last twelve months. 52 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Funding Financial Margin - Interest Time Deposits In the second quarter of 2011, time deposits grew by 8.0% (or R$9,330 million) over the previous quarter, mainly as a result of an increase in funding volume from institutional investors and the branch network due to improved remuneration rates. In the first half of 2011 versus the same period in the previous year, the 29.5% gain was mainly due to increased funding volume from institutional investors and the branch network. Debentures On June 30, 2011, the balance of Bradesco’s debentures was R$47,115 million, up by 15.2% over the last twelve months and down by 2.6% in the quarter. These variations are mainly due to the placement and maturity of the securities, which are used to back purchase and sale commitments that are, in turn, impacted by stable levels of economic activity. Borrowings and Onlending The 8.9%, or R$3,706 million increase in the quarter is mainly due to: (i) a R$2,104 million increase in the volume of funding from borrowings and onlending in the country, mainly through Finame and BNDES operations; and (ii) new funding in the second quarter of 2011, which impacted borrowing and onlending obligations denominated in and/or indexed to foreign currency, which increased from R$9,705 million in March 2011 to R$11,308 million in June 2011. The year-on-year increase of 29.0%, or R$10,174 million was mainly due to (i) the R$8,747 million increase in the volume of funds from borrowings and onlending in the country, basically through Finame and BNDES operations; and (ii) the R$1,427 million increase in borrowings and onlending denominated in and/or indexed to foreign currency, whose balance went up from R$9,881 million in June 2010 to R$11,308 million in June 2011. Bradesco 53 Economic and Financial Analysis Funding Financial Margin - Interest Funds from Issuance of Securities The 33.8%, or R$7,343 million increase in the quarter is mainly due to the following: (i) the R$5,901 million increase in the volume of Financial Letters; (ii) the increased volume of securities issued abroad of R$1,829 million; (iii) the growth of Mortgage Bonds, in the amount of R$324 million, and partially offset by: (iv) the R$764 million decrease in Debenture balance, from the maturity of these securities. In the comparison of the first half of 2011 with the same period last year, the 128.2% growth, or R$16,315 million, is mainly the result of: (i) new issuances of Financial Letters in the market, beginning in the second quarter of 2010, the balance of which amounted to R$17,422 million in June 2011; (ii) the increase in Mortgage Bonds, in the amount of R$1,319 million; (iii) the increased volume of securities issued abroad of R$1,221 million; (iv) the higher volume of Collateral Mortgage Notes, in the amount of R$331 million; (v) the higher volume of Letters of Credit for Agribusiness, of R$196 million; and partially offset by: (vi) the R$742 million decrease in the balance of debentures. Subordinated Debt Subordinated Debt totaled R$24,564 million in June 2011 (R$5,602 million abroad and R$18,962 million in Brazil). In the last 12 months, Bradesco issued R$6,212 million in Subordinated Debt (R$3,714 million in Brazil and R$2,498 million abroad), R$4,018 million of which under Tier II of the Capital Adequacy Ratio (Basel II) and maturing in 2017 and 2021. The issue of subordinated notes stands out with a total of US$1.6 billion in August 2010 and January 2011. Additionally, it is worth pointing out that, in June 2011, the Brazilian Central Bank authorized the use of Subordinated Financial Bills amounting to R$1.5 billion to compose the Tier II of the Capital Adequacy Ratio, of which only R$9,491 million of total subordinated debt is used to calculate the Capital Adequacy Ratio, given their maturity terms. 54 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Securities/Other Financial Margin - Interest Securities/Other Financial Margin - Breakdown R$ million Financial Margin - Securities / Other 1H11 1H10 2Q11 1Q11 Variation Half-Year Quarter Interest - due to volume 175 62 Interest - due to spread 80 (55) Interest Financial Margin 1,329 1,074 668 661 255 7 Revenues 12,199 8,292 6,209 5,990 3,907 219 Expenses (10,870) (7,218) (5,541) (5,329) (3,652) (212) In the comparison between the second quarter of 2011 and the previous one, the interest financial margin with Securities/Other was up by R$7 million. This performance was mainly due to: (i) the increase in operation volume, which contributed with R$62 million; and offset by: (ii) the R$55 million decrease in average spread. In the first half of 2011, the interest financial margin with Securities/Other stood at R$1,329 million, versus R$1,074 million recorded last year, up 23.7% or R$255 million. This is the result of: (i) an increase in the volume of operations, which affected the result in R$175 million; and (ii) R$80 million gain in the average spread. Insurance Financial Margin - Interest Insurance Financial Margin - Breakdown R$ million Financial Margin - Insurances 1H11 1H10 2Q11 1Q11 Variation Half-Year Quarter Interest - due to volume 261 33 Interest - due to spread 216 (213) Interest Financial Margin 1,818 1,341 819 999 477 (180) Revenues 4,991 3,891 2,247 2,744 1,100 (497) Expenses (3,173) (2,550) (1,428) (1,745) (623) 317 In the second quarter of 2011, interest financial margin from insurance operations posted a drop of R$180 million, or 18.0% on the previous quarter, impacted by: (i) a decrease in the average spread, totaling R$213 million, which resulted from: (a) lower return from assets indexed to IPCA and IGP-M and (b) the performance of multimarket funds which were affected by the 9.0% depreciation of Ibovespa index in the quarter; and partially offset by (ii) a R$33 million increase in average business volume. In the comparison of the first half of 2011 with the same period in 2010, interest financial margin from insurance operations was up by 35.6%, or R$477 million, mainly due to: (i) the increase in operation volume, amounting to R$261 million; and (ii) average spread gains totaling R$216 million. Bradesco 55 Economic and Financial Analysis Financial Margin – Non-Interest Non-Interest Financial Margin - Breakdown R$ million Non-Interest Financial Margin 1H11 1H10 2Q11 1Q11 Variation Half-Year Quarter Funding (144) (127) (72) (72) (17) - Insurance 100 144 44 56 (44) (12) Securities/Other 861 650 332 529 211 (197) Total The “non-interest” financial margin in the second quarter of 2011 stood at R$304 million, versus R$513 million in the first quarter of 2011. In first half of 2011, the margin stood at R$817 million, versus R$667 million in the same period of last year. Changes in the “non-interest” financial margin are mainly due to: “Funding,” represented by expenses with the Credit Guarantee Fund ( Fundo Garantidor de Crédito –FGC ) due to increased funding volume; “Insurance,” the R$12 million decrease in the second quarter of 2011 on the previous quarter, basically represents lower gains from the sale of equity instruments; and “Securities/Other,” the R$197 million drop in the quarter-on-quarter comparison was due to lower treasury/securities gains. In the first half of 2011, the increase of R$211 million over the same period in 2010 was due to higher treasury/securities gains. 56 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Analysis of the balance sheets and income statements of Grupo Bradesco de Seguros, Previdência e Capitalização: Consolidated Balance Sheet R$ million Jun11 Mar11 Jun10 Assets Current and Long-Term Assets Securities 103,847 99,594 88,515 Insurance Premiums Receivable 1,522 1,555 1,423 Other Loans 5,466 5,078 4,549 Permanent Assets Total Liabilities Current and Long-Term Liabilities Tax, Civil and Labor Contingencies 1,878 1,798 1,631 Payables on Insurance, Private Pension Plan and Savings Bond Operations 344 303 321 Other Liabilities 4,187 3,969 4,133 Insurance Technical Provisions 7,851 7,542 7,016 Technical Provisions for Life and Private Pension Plans 81,991 78,547 68,975 Technical Provisions for Savings Bonds 4,096 3,891 3,317 non-controlling Interest Shareholders' Equity Total Consolidated Statement of Income R$ million 1H11 1H10 2Q11 1Q11 Premiums from Insurance, Private Pension Plan Contributions and Income from Savings Bonds 17,511 14,359 9,661 7,850 Premiums Earned from Insurance, Private Pension Plan Contribution and Savings Bonds 9,107 7,685 4,643 4,464 Interest Income of the Operation 1,772 1,445 845 927 Sundry Operating Revenues 498 487 333 165 Retained Claims (5,442) (4,591) (2,737) (2,705) Savings Bonds Draw ing and Redemptions (1,191) (970) (642) (549) Selling Expenses (902) (755) (478) (424) General and Administrative Expenses (1,015) (841) (523) (492) Other (Operating Income/Expenses) (151) (35) (43) (108) Tax Expenses (225) (176) (114) (111) Operating Income Equity Result 117 105 54 63 Non-Operating Income (18) (16) (9) (9) Income Before Taxes and Interest Income Tax and Contributions (858) (861) (490) (368) Profit Sharing (29) (41) (12) (17) non-controlling Interest (102) (32) (27) (75) Net Income (1) Not considering, in all periods, the effect of Normative Resolution of ANS 206/09 (Health), which, as of January 2010, excluded PPNG (SES) and established the accounting of premiums “Pro-rata temporis.” This accounting change did not affect Earned Premiums. Bradesco 57 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Income Distribution of Grupo Bradesco de Seguros e Previdência R$ million 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 3Q09 Life and Private Pension Plans 470 442 485 450 443 409 394 347 Health 200 201 177 131 122 148 129 89 Savings Bonds 79 86 63 50 57 65 44 65 Basic Lines and Other 51 32 54 90 79 81 35 106 Total Performance Ratios % 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 3Q09 Claims Ratio 72.2 72.0 71.1 72.4 71.8 73.3 74.3 77.2 Selling Ratio 10.8 10.0 10.8 10.7 10.2 10.6 9.6 9.9 Administrative Expenses Ratio 5.4 6.1 5.8 6.3 6.1 5.6 4.6 5.4 Combined Ratio (4) 85.8 86.1 85.1 85.3 84.7 85.2 85.3 88.9 (1) Retained Claims/Earned Premiums; (2) Selling Expenses/Earned Premiums; (3) Administrative Expenses/Net Premiums Written; (4) (Retained Claims + Selling Expenses + Other Operating Revenue and Expenses) / Earned Premiums + (Administrative Expenses + Taxes) / Net Premiums Written; and (5) Excludes additional provisions. Premiums Written, Pension Plan Contributions and Savings Bond Income (1) Not considering, in all periods, the effect of Normative Resolution of ANS 206/09 (Health), which, as of January 2010, excluded PPNG (SES) and established the accounting of premiums “Pro-rata temporis.” This accounting change did not affect Earned Premiums. In the second quarter of 2011, premiums written, pension plan contributions and savings bond income increased by 34.9% compared to the same quarter of the previous year. According to Susep and ANS, in the insurance, private pension plan and savings bonds segment, Bradesco Seguros e Previdência had collected R$14.2 billion up to May 2011, maintaining its position as leader of the ranking with a market share of 24.6%. In the same period, R$57.4 billion were collected by the insurance industry. 58 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Premiums Written, Pension Plan Contributions and Savings Bond Income (1) Not considering, in all periods, the effect of Normative Resolution of ANS 206/09 (Health), which, as of January 2010, excluded PPNG (SES) and established the accounting of premiums “Pro-rata temporis.” This accounting change did not affect Earned Premiums. Bradesco 59 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Retained Claims by Insurance Line Note: for comparison purposes, we have excluded Technical Provision complements on benefits to be granted – Remission, from the calculation of claims ratio (Earned Premiums) for the first quarter of 2010, amounting to R$149 million (health insurance). 60 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Insurance Selling Ratio by Insurance Line Note: for comparison purposes, we have excluded Technical Provision complements on benefits to be granted – Remission, from the selling ratio calculation (Earned Premiums) for the first quarter of 2010, amounting to R$149 million (health insurance). (1) In compliance with Susep Circular Letter 424/11, in 2011 we have reclassified the Risk Evaluation expenses from “Other Operating Expenses” account to “Other Selling Expenses”, in the amount of R$21,511 thousand (Auto/Re). Should this expense be taken in consideration, selling ratio for Auto/RFC would stand at 17.5 and at 18.6 for Basic Lines. Bradesco 61 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Efficiency Ratio The efficiency ratio decrease of 0.7 p.p. both in the comparison of the second quarter of 2011 with the previous quarter and the same period last year is basically due to the 23.1% increase in revenues, which has surpassed the 6.3% increase in administrative expenses in the period. 62 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Insurance Technical Provisions The Insurance Group’s technical provisions represented 30.2% of the insurance industry in May 2011, according to Susep and the National Supplementary Health Agency (ANS). (1) According to RN 206/09 (ANS), as of January 2010, provisions for unearned premiums (PPNG) were excluded. Bradesco 63 Economic and Financial Analysis Bradesco Vida e Previdência R$ million (unless otherwise indicated) 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 3Q09 Net Income 470 442 485 450 443 409 394 347 Income from Premiums and Contribution Revenue 5,493 4,059 5,385 4,096 3,690 3,910 4,933 3,697 - Income fromPrivate Pension Plans and VGBL 4,713 3,317 4,617 3,403 3,052 3,291 4,295 3,100 - Income fromLife/Personal Accidents Insurance Premiums 780 742 768 693 638 619 638 597 Technical Provisions 81,991 78,547 76,283 71,775 68,975 67,572 65,692 61,918 Investment Portfolio 86,220 82,916 80,147 75,974 72,507 70,920 68,780 64,646 Claims Ratio 47.4 43.6 44.1 49.8 44.7 45.1 50.9 48.1 Selling Ratio 19.2 19.2 19.5 19.8 17.5 18.8 14.4 16.5 Combined Ratio 75.4 71.9 74.7 79.9 71.5 73.9 70.6 74.4 Participants / Policyholders (in thousands) 23,109 22,698 22,186 21,346 21,109 21,326 21,389 21,206 Premiums and Contributions Revenue Market Share (%) 31.0 28.1 31.2 31.5 32.0 32.7 31.1 31.1 Life/APMarket Share - Insurance Premiums (%) 16.1 16.0 17.3 17.0 16.8 16.8 16.8 16.3 (1) Life/VGBL/Traditional (2) In 2Q11, considers data for May 2011. Due to its solid structure, a policy of product innovation and consumer reliance, Bradesco Vida e Previdência maintained its leadership, holding a market share of 31.0% in terms of income from private pension plans and VGBL. In the second quarter of 2011, income grew by 6.3% on the previous quarter, basically due to: (i) the 35.3% increase in revenues, especially in private pension plans and VGBL, which positively contributed to 42.1% in the quarter; (ii) the improved financial result; and (iii) the improvement of the administrative efficiency ratio. Net income for the first half of 2011 was up 7.0% from that of the same period last year, mainly resulting from: (i) the 25.7% increase in the revenue; (ii) the improved financial result; partially offset by: (iii) the steady level of claims ratio; and (iv) the increase in administrative and personnel expenses, impacted by the collective bargaining agreement in January 2011. 64 Report on Economic and Financial Analysis – June 2011 Economic and Financial Analysis Bradesco Vida e Previdência Bradesco Vida e Previdência's technical provisions stood at R$82.0 billion in June 2011, made up of R$78.6 billion from the private pension plan segment and VGBL and R$3.4 billion from life, personal accidents and other lines, up 18.9% over June 2010. The Private Pension Plan and VGBL Portfolio totaled R$82.7 billion in May 2011, equal to 34.3% of all market funds (source: Fenaprevi). Growth of Participants and Life and Personal Accident Policyholders In June 2011, the number of Bradesco Vida e Previdência customers grew by 9.5% compared to June 2010, surpassing a total of 2.1 million private pension plan and VGBL plan participants and of 20.9 million personal accident and life insurance policyholders. This impressive growth was fueled by the strength of the Bradesco brand and the improvement of selling and management policies. Bradesco 65 Economic and Financial Analysis Bradesco Saúde – Consolidated R$ million (unless otherwise indicated) 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 3Q09 Net Income 200 201 177 131 122 148 129 89 Net Premiums Issued 2,249 2,136 2,002 1,925 1,845 1,705 1,622 1,573 Technical Provisions 3,888 3,737 3,512 3,471 3,453 3,405 3,555 3,479 Claims Ratio 83.2 83.3 80.1 80.7 80.6 83.0 85.7 89.2 Selling Ratio 4.7 4.7 4.6 4.8 4.6 4.5 4.1 3.9 Combined Ratio 97.5 98.1 97.9 96.1 96.2 96.8 96.8 99.4 Policyholders (in thousands) 8,408 8,190 8,019 7,468 7,236 7,075 4,310 4,193 Written Premiums Market Share (%) 52.3 51.7 51.7 51.1 50.4 49.4 48.7 48.1 (1) Not considering the effect of RN 206/09 (ANS) in the total of R$39 million (Health), which, as of January 2010, excluded PPNG (SES) and established the accounting of premiums “Pro-rata temporis.” This accounting change did not affect Earned Premiums; and (2) 2Q11 considers data for May 2011.
